Exhibit 10.6

     
PREPARED BY AND WHEN RECORDED RETURN TO:
Vinson & Elkins LLP
2001 Ross Avenue,
Suite 3700
Dallas, Texas 75201
Attn: Russell W. Oshman
  NOTICE OF CONFIDENTIALITY RIGHTS: If you are a natural person, you may remove
or strike any or all of the following information from this instrument in the
public records: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S LICENSE NUMBER.

MORTGAGE AND DEED OF TRUST
(WITH SECURITY AGREEMENT AND FINANCING STATEMENT)
BY
ROADRUNNER PIPELINE, L.L.C.,
A DELAWARE LIMITED LIABILITY COMPANY
AS GRANTOR
TO
RUSSELL W. OSHMAN,
AS TRUSTEE
FOR THE BENEFIT OF
HOLLY CORPORATION,
A DELAWARE CORPORATION
AS BENEFICIARY
DATED EFFECTIVE AS OF DECEMBER ___, 2009
THIS INSTRUMENT GRANTS A SECURITY INTEREST BY A TRANSMITTING UTILITY.
THIS INSTRUMENT COVERS GOODS THAT ARE OR ARE TO BECOME FIXTURES ON THE REAL
PROPERTY DESCRIBED HEREIN AND IS TO BE FILED FOR RECORD IN THE RECORDS WHERE
MORTGAGES ON REAL ESTATE ARE RECORDED. ADDITIONALLY, THIS INSTRUMENT SHOULD BE
APPROPRIATELY INDEXED, NOT ONLY AS A MORTGAGE, BUT ALSO AS A FINANCING STATEMENT
COVERING GOODS THAT ARE OR ARE TO BECOME FIXTURES ON THE REAL PROPERTY DESCRIBED
HEREIN. THE MAILING ADDRESSES OF THE GRANTOR (DEBTOR) AND BENEFICIARY
(BENEFICIARY) ARE SET FORTH IN THIS INSTRUMENT.

 



--------------------------------------------------------------------------------



 



MORTGAGE AND DEED OF TRUST
(WITH SECURITY AGREEMENT AND FINANCING STATEMENT)
     This MORTGAGE AND DEED OF TRUST (WITH SECURITY AGREEMENT AND FINANCING
STATEMENT) (hereinafter referred to as this “Deed of Trust”), is entered into
effective as of the ___day of December, 2009, by ROADRUNNER PIPELINE, L.L.C., a
Delaware limited liability company (“Grantor”), having an address for notice at
100 Crescent Court, Suite 1600, Dallas, Texas 75201-6927, Attention: David G.
Blair, email address: SVP-HEP@hollyenergy.com, to Russell W. Oshman, Trustee
(hereinafter referred to in such capacity as “Trustee”), whose address is 2001
Ross Avenue, Suite 3700, Dallas, Texas 75201, for the benefit of the herein
below defined Beneficiary.
W I T N E S S E T H:
ARTICLE 1
DEFINITIONS

1.1   Definitions. As used herein, the following terms shall have the following
meanings:

(a) Affiliate: With respect to a specified Person, any other Person controlling,
controlled by or under common control with that first Person. As used in this
definition, the term “control” includes (i) with respect to any Person having
voting shares or the equivalent and elected directors, managers or Persons
performing similar functions, the ownership of or power to vote, directly or
indirectly, shares or the equivalent representing more than 50% of the power to
vote in the election of directors, managers or Persons performing similar
functions, (ii) ownership of more than 50% of the equity or equivalent interest
in any Person and (iii) the ability to direct the business and affairs of any
Person by acting as a general partner, manager or otherwise.
(b) Beneficiary: Holly Corporation, a Delaware corporation whose address for
notice hereunder is 100 Crescent Court, Suite 1600, Dallas, Texas 75201-6927,
Attention: David L. Lamp, email address: president@hollycorp.com.
(c) Contracts: The Pipeline Contracts.
(d) Deed of Trust: Shall have the meaning set forth in the introductory
paragraph hereof.
(e) Easements: The Pipeline Easements.
(f) Event of Default: Any happening or occurrence described in Article 7 of this
Deed of Trust.
(g) Fixtures: All materials, supplies, equipment, apparatus and other items now
or hereafter acquired by Grantor and now or hereafter attached to, installed in
or used in connection with (temporarily or permanently) the Real Property or the
Pipelines, together

1



--------------------------------------------------------------------------------



 



with all accessions, replacements, betterments and substitutions for any of the
foregoing and the proceeds thereof.
(h) Governmental Entity: Any court, governmental department, commission,
council, board, bureau, agency or other judicial, administrative, regulatory,
legislative or other instrumentality of the United States of America or any
foreign country, or any state, county, municipality or local governmental body
or political subdivision or any such other foreign country.
(i) Grantor: The above defined Grantor, whether one or more, and any and all
subsequent owners of the Mortgaged Property or any part thereof.
(j) HEP Operating: Holly Energy Partners — Operating, L.P., a Delaware limited
partnership.
(k) Impositions: All real estate and personal property taxes; water, gas, sewer,
electricity and other utility rates and charges; charges for any easement,
license or agreement maintained for the benefit of the Mortgaged Property; and
all other taxes, charges and assessments and any interest, costs or penalties
with respect thereto, general and special, ordinary and extraordinary, foreseen
and unforeseen, of any kind and nature whatsoever which at any time prior to or
after the execution hereof may be assessed, levied or imposed upon the Mortgaged
Property or the ownership, use, occupancy or enjoyment thereof.
(l) Improvements: The Pipeline Improvements.
(m) Leases: Any and all leases, subleases, licenses, concessions or other
agreements (written or verbal, now or hereafter in effect) which grant a
possessory interest in and to, or the right to use, the Mortgaged Property, and
all other agreements, such as utility contracts, maintenance agreements and
service contracts, which in any way relate to the use, occupancy, operation,
maintenance, enjoyment or ownership of the Mortgaged Property, save and except
any and all leases, subleases or other agreements pursuant to which Grantor is
granted a possessory interest in the Real Property.
(n) Legal Requirements: (i) Any and all laws, statutes, codes, rules,
regulations, ordinances, judgments, orders, writs, decrees, requirements or
determinations of any Governmental Entity, and (ii) to the extent not covered by
clause (i) immediately above, any and all requirements of permits, licenses,
certificates, authorizations, concessions, franchises or other approvals granted
by any Governmental Entity.
(o) Mortgaged Property: The Pipeline Assets, together with:
(i) all rights, privileges, tenements, hereditaments, rights-of-way, easements,
appendages and appurtenances in anywise appertaining thereto, and all right,
title and interest of Grantor in and to any streets, ways, alleys, strips or
gores of land adjoining the Real Property or any part thereof; and

2



--------------------------------------------------------------------------------



 



(ii) all betterments, additions, alterations, appurtenances, substitutions,
replacements and revisions thereof and thereto and all reversions and remainders
therein; and
(iii) all other property and rights of Grantor of every kind and character to
the extent specifically relating to and used or to be used solely in connection
with the foregoing property, and all proceeds and products of any of the
foregoing.
As used in this Deed of Trust, the term “Mortgaged Property” shall be expressly
defined as meaning all or, where the context permits or requires, any portion of
the above, and all or, where the context permits or requires, any interest
therein. Notwithstanding anything to the contrary herein, in no event shall the
term “Mortgaged Property” include any Product owned by third parties that may be
shipped through or stored at or in any of the Mortgaged Property.
(p) Navajo Refining: Navajo Refining Company, L.L.C., a Delaware limited
liability company.
(q) Obligations: Shall have the meaning given such term in Section 2.1.
(r) Permits: The Pipeline Permits.
(s) Permitted Encumbrances: Any of the following matters:
(i) any (A) inchoate liens, security interests or similar charges constituting
or securing the payment of expenses which were incurred incidental to the
ownership and operation of the Pipelines (collectively, the “Operations”) or the
operation, storage, transportation, shipment, handling, repair, construction,
improvement or maintenance of the Mortgaged Property, and (B) materialman’s,
mechanics’, repairman’s, employees’, contractors’, operators’, warehousemen’s,
barge or ship owner’s and carriers’ liens or other similar liens, security
interests or charges for liquidated amounts arising in the ordinary course of
business incidental to the conduct of the Operations or the ownership and
operation of the Mortgaged Property, securing amounts the payment of which is
not delinquent and that will be paid in the ordinary course of business or, if
delinquent, that are being contested in good faith with any action or proceeding
to foreclose or attach any of the Mortgaged Property on account thereof properly
stayed; (ii) any liens or security interests for Taxes not yet delinquent or, if
delinquent, that are being contested in good faith in the ordinary course of
business with any action or proceeding to foreclose or attach any of the
Mortgaged Property on account thereof properly stayed; (iii) any liens or
security interests reserved in leases, rights of way or other real property
interests for rental or for compliance with the terms of such leases, rights of
way or other real property interests, provided payment of the debt secured is
not delinquent or, if delinquent, is being contested in good faith in the
ordinary course of business with any action or proceeding to foreclose or attach
any of the Mortgaged Property on account thereof properly stayed; (iv) all prior
reservations of minerals in and under or that may be

3



--------------------------------------------------------------------------------



 



produced from any of the lands constituting part of the Mortgaged Property or on
which any part of the Mortgaged Property is located; (v) all liens (other than
liens for borrowed money), security interests, charges, easements, restrictive
covenants, encumbrances, contracts, instruments, obligations, discrepancies,
conflicts, shortages in area or boundary lines, encroachments or protrusions, or
overlapping of improvements, defects, irregularities and other matters affecting
or encumbering title to the Mortgaged Property which individually or in the
aggregate are not such as to unreasonably or materially interfere with or
prevent any material operations conducted on the Mortgaged Property; (vi) rights
reserved to or vested in any Governmental Entity to control or regulate any of
the Mortgaged Property or the Operations and all Legal Requirements of such
authorities, including any building or zoning ordinances and all environmental
laws; (vii) any contract, easement, instrument, lien, security instrument,
permit, amendment, extension or other matter entered into by a party in
accordance with the terms of the Purchase Agreement (as hereinafter defined) or
in compliance with the approvals or directives of the other parties made
pursuant to such Purchase Agreement; (viii) all Post-Closing Consents (as
defined in the Purchase Agreement or any instrument securing the Senior Bank
Liens); (ix) defects in the early chain of the title consisting of the mere
failure to recite marital status in a document or omissions of successions of
heirship proceedings, unless such failure or omission results in another
Person’s superior claim of title to the Pipeline Easements or relevant portion
thereof; (x) any assertion of a defect based on a lack of a survey with respect
to the Pipelines; (xi) any title defect affecting (or the termination or
expiration of) any easement, right of way, leasehold interest or fee interest
affecting property over which the Pipelines pass which has been replaced prior
to the date of this Deed of Trust by an easement, right of way, leasehold
interest or fee interest covering substantially the same land or the portion
thereof used by Beneficiary or its Affiliates; and (xii) all Senior Liens.
(t) Person: An individual, a corporation, a partnership, a limited liability
company, an association, a trust, or any other entity or organization,
including, without limitation, any Governmental Entity.
(u) Personalty: The Pipeline Equipment, and all other personal property (other
than the Fixtures) and intangible assets of any kind or character as defined in
and subject to the provisions of the Uniform Commercial Code Article 9 — Secured
Transactions, as the same is codified and in effect in Texas, which are now or
hereafter located or to be located upon, within or about the Real Property, or
which are or may be used in or related to the planning, development, financing
or operation of the Mortgaged Property, together with all accessories,
replacements and substitutions thereto or therefor and the proceeds thereof.
(v) Pipeline Assets: All of the following assets, properties and rights, whether
real, personal or mixed, which are owned or held for use by Grantor solely in
connection with the ownership or operation of those certain pipelines described
on Exhibit G (the “Pipelines”):

4



--------------------------------------------------------------------------------



 



(i) All parcels of fee simple real property now or hereafter owned by Grantor on
which any part of the Pipelines are located including, without limitation, the
property held in fee by Grantor described on Exhibit A, if any (collectively,
the “Pipeline Fee Land”);
(ii) All leases of real property now or hereafter entered into or acquired by
Grantor on which all or a part of the Pipelines are located, including, without
limitation, the leases described on Exhibit B, if any (the “Pipeline Leases”);
(iii) All easements, rights-of-way, property use agreements, line rights and
real property licenses required to operate the Pipelines now or hereafter
entered into or acquired by Grantor, including, without limitation, the
easements, rights-of-way, property use agreements, line rights and real property
licenses described on Exhibit C (the “Pipeline Easements”);
(iv) All structures, fixtures and appurtenances (A) located on the Pipeline Fee
Land, (B) located on the land subject to the Pipeline Leases, or (C) located
within the Pipeline Easements, and now or hereafter owned by Grantor, including,
without limitation, any buildings, pipelines, pumping facilities, refinery
tanks, crude oil tanks and crude oil pipeline tanks described on Exhibit D
(collectively, the “Pipeline Improvements”);
(v) To the extent same do not constitute Pipeline Improvements, any and all
fittings, cathodic protection ground beds, rectifiers, other cathodic or
electric protection devices, tanks, machinery, engines, pipes, pipelines,
valves, valve boxes, connections, gates, scraper trap extenders,
telecommunication facilities and equipment (including microwave and other
transmission towers), lines, wires, computer hardware, fixed or mobile machinery
and equipment, vehicle refueling tanks, pumps, heating and non-pipeline pumping
stations, fittings, tools, furniture and metering equipment now owned or
hereafter acquired by Grantor (the “Pipeline Equipment”);
(vi) The contracts, agreements, leases and other legally binding rights and
obligations of Grantor described on Exhibit E, if any, but excluding those
contracts and agreements constituting Pipeline Leases and Pipeline Easements
(the “Pipeline Contracts”);
(vii) Intellectual property rights and related computer software;
(viii) All permits, licenses, certificates, authorizations, registrations,
orders, waivers, variances and approvals now or hereafter granted by any
Governmental Entity to Grantor or its predecessors in interest pertaining solely
to the ownership or operation of the Pipelines, including, without limitation,
right-of-way permits from railroads and road crossing permits or other
right-of-way permits from Governmental Entities and those other permits,
licenses, certificates, authorizations, registrations, orders, waivers,
variances and approvals described

5



--------------------------------------------------------------------------------



 



on Exhibit F, in each case to the extent the same are assignable (the “Pipeline
Permits”); and
(ix) All records and documents now or hereafter acquired by Grantor relating
solely to the ownership, condition or operation of the Pipeline Assets (the
“Pipeline Records”).
(w) Pipeline Contracts: Shall have the meaning set forth in subsection (vi) of
the definition of Pipeline Assets.
(x) Pipeline Easements: Shall have the meaning set forth in subsection (iii) of
the definition of Pipeline Assets.
(y) Pipeline Equipment: Shall have the meaning set forth in subsection (v) of
the definition of Pipeline Assets.
(z) Pipeline Fee Land: Shall have the meaning set forth in subsection (i) of the
definition of Pipeline Assets.
(aa) Pipeline Improvements: Shall have the meaning set forth in subsection
(iv) of the definition of Pipeline Assets.
(bb) Pipeline Leases: Shall have the meaning set forth in subsection (ii) of the
definition of Pipeline Assets.
(cc) Pipeline Permits: Shall have the meaning set forth in subsection (viii) of
the definition of Pipeline Assets.
(dd) Pipeline Real Property: Collectively, the Pipeline Fee Land, the Pipeline
Leases, the Pipeline Improvements and the Pipeline Easements.
(ee) Pipeline Records: Shall have the meaning set forth in subsection (ix) of
the definition of Pipeline Assets.
(ff) Pipelines: Shall have the meaning set forth in the first paragraph of the
definition of Pipeline Assets.
(gg) Product: Crude oil, gas oil, diesel, kerosene, casinghead, naphtha, normal
butane and isobutane transported through the Pipelines.
(hh) Purchase Agreement: That certain LLC Interest Purchase Agreement dated as
of ___, 2009, between Beneficiary and Navajo Pipeline Co., L.P., as seller, and
HEP Operating, as buyer.
(ii) Real Property: The Pipeline Real Property.

6



--------------------------------------------------------------------------------



 



(jj) Security Documents: This Deed of Trust and any and all other documents now
or hereafter executed by Grantor or any other Person to evidence or secure the
performance of the Obligations.
(kk) Senior Bank Liens: Collectively, (i) each lien and security interest in all
or any portion of the Mortgaged Property heretofor or hereafter granted by
Grantor or its Affiliates under the Senior Credit Agreement, and (ii) each lien
and security interest in all or any portion of the Mortgaged Property hereafter
granted by any Person who acquires an interest in all or any portion of the
Mortgaged Property securing senior debt of such Person.
(ll) Senior Credit Agreement: That certain Amended and Restated Credit Agreement
dated as of August 27, 2007 (as extended, amended, supplemented, restated,
replaced or refinanced in whole or in part, from time to time) among HEP
Operating, the banks party thereto from time to time, and Union Bank, N.A., in
its capacity as administrative agent (or any assignee of or successor to such
administrative agent).
(mm) Senior Lien: Collectively, the Senior Bank Liens and each other lien and
security interest as to which the lien and security interest granted pursuant to
this Deed of Trust shall be subordinated thereto pursuant to the terms of a
Subordination, Non-Disturbance and Attornment Agreement in substantially the
form of Attachment 1 hereto executed by the Beneficiary and the holder of such
lien and security interest and recorded in the Official Public Records of Real
Property Cochran, Hockley, or Yoakum Counties, Texas, as applicable.
(nn) Taxes: Any and all federal, state, local, foreign and other net income,
gross income, gross receipts, sales, use, ad valorem, transfer, franchise,
profits, license, leases, service, service use, withholding, payroll,
employment, excise, severance, stamp, occupation, premium, property, windfall
profits, customs, duties or other taxes, fees, or assessments.
(oo) Throughput Agreement: Subject to Section 11.20, that certain Pipeline
Throughput Agreement dated as of                                         , 2009,
by and between Navajo Refining and HEP Operating, as such agreement has been
amended to date or may be amended, amended and restated, replaced, or otherwise
modified at any time in the future.
ARTICLE 2
GRANT

2.1   Grant To secure and enforce the prompt performance and compliance by HEP
Operating of all obligations set forth for such Persons in the Throughput
Agreement, plus all claims (as such term is defined in the Bankruptcy Code) of
or damages owed to the Beneficiary against HEP Operating and/or the Mortgaged
Property resulting from any rejection of the Throughput Agreement by any such
Person in any bankruptcy or insolvency proceeding involving HEP Operating, and
any reasonable costs and expenses (including, but not limited to, attorneys’ and
experts’ fees and court costs) incurred by

7



--------------------------------------------------------------------------------



 



    Beneficiary in enforcing and exercising its rights hereunder (collectively,
the “Obligations”), Grantor has GRANTED, BARGAINED, SOLD and CONVEYED, and by
these presents does GRANT, BARGAIN, SELL and CONVEY, unto Trustee the Mortgaged
Property, subject, however, to the Permitted Encumbrances, TO HAVE AND TO HOLD
the Mortgaged Property unto Trustee, forever, and Grantor does hereby bind
itself, its successors and assigns to WARRANT AND FOREVER DEFEND the title to
the Mortgaged Property unto Trustee against every Person whomsoever lawfully
claiming or to claim the same or any part thereof other than against any holder
of any Senior Lien; provided, however, that this grant shall terminate upon the
full performance and discharge of all of the Obligations and in accordance with
the other terms set forth herein.   2.2   Maximum Secured Indebtedness. THE
OUTSTANDING INDEBTEDNESS SECURED BY PROPERTY LOCATED IN TEXAS SHALL NOT AT ANY
ONE TIME EXCEED THE AGGREGATE MAXIMUM AMOUNT OF $44,375,000, WHICH SHALL
CONSTITUTE THE MAXIMUM AMOUNT AT ANY TIME SECURED HEREBY.

ARTICLE 3
WARRANTIES AND REPRESENTATIONS

    Grantor hereby unconditionally warrants and represents to Beneficiary as
follows:   3.1   Organization and Power. Grantor is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware, has complied with all conditions prerequisite to its doing
business in the State of Texas, and has all requisite power and all governmental
certificates of authority, licenses, permits, qualifications and documentation
to own, lease and operate its properties and to carry on its business as now
being, and as proposed to be, conducted.   3.2   Validity of Security Documents.
The execution, delivery and performance by Grantor of the Security Documents
(a) are within Grantor’s powers and have been duly authorized by Grantor’s
general partner, sole member or other necessary parties, and all other requisite
action for such authorization has been taken; (b) have received all (if any)
requisite prior governmental approval in order to be legally binding and
enforceable in accordance with the terms thereof; and (c) will not violate, be
in conflict with, result in a breach of or constitute (with due notice or lapse
of time, or both) a default under, any Legal Requirement or result in the
creation or imposition of any lien, charge or encumbrance of any nature
whatsoever upon any of Grantor’s property or assets, except as contemplated by
the provisions of the Security Documents. The Security Documents constitute the
legal, valid and binding obligations of Grantor and others obligated under the
terms of the Security Documents, in accordance with their respective terms.  
3.3   Lien of this Instrument. Subject to the Senior Liens, this Deed of Trust
constitutes a valid and subsisting mortgage and deed of trust lien on the Real
Property and the Fixtures

8



--------------------------------------------------------------------------------



 



    and a valid, subsisting security interest in and to, and a valid assignment
of, the Personalty and Leases, all in accordance with the terms hereof.   3.4  
Litigation. There are no actions, suits or proceedings pending, or to the
knowledge of Grantor threatened, against or affecting the Grantor as a result of
or in connection with Grantor’s entering into this Deed of Trust, or involving
the validity or enforceability of this Deed of Trust or the priority of the
liens and security interests created by the Security Documents, and no event has
occurred (including specifically Grantor’s execution of the Security Documents)
which will violate, be in conflict with, result in the breach of, or constitute
(with due notice or lapse of time, or both) a default under, any Legal
Requirement or result in the creation or imposition of any lien, charge or
encumbrance of any nature whatsoever upon any of Grantor’s property other than
the liens and security interests created by the Security Documents.

ARTICLE 4
AFFIRMATIVE COVENANTS OF GRANTOR
     Grantor hereby unconditionally covenants and agrees with Beneficiary that,
except for the Permitted Encumbrances, Grantor will protect the lien and
security interest status of this Deed of Trust and except for the Permitted
Encumbrances, will not, without the prior written consent of Beneficiary, place,
or permit to be placed, or otherwise mortgage, hypothecate or encumber the
Mortgaged Property with, any other lien or security interest of any nature
whatsoever (statutory, constitutional or contractual) regardless of whether same
is allegedly or expressly inferior to the lien and security interest created by
this Deed of Trust, and, if any such lien or security interest is asserted
against the Mortgaged Property, Grantor will promptly, at its own cost and
expense, (a) pay the underlying claim in full or take such other action so as to
cause same to be released and (b) within five days from the date such lien or
security interest is so asserted, give Beneficiary notice of such lien or
security interest. Such notice shall specify who is asserting such lien or
security interest and shall detail the origin and nature of the underlying claim
giving rise to such asserted lien or security interest.
ARTICLE 5
NEGATIVE COVENANTS OF GRANTOR
     Grantor hereby covenants and agrees with Beneficiary that, until the full
performance and discharge of all of the Obligations, Grantor will not, without
the prior written consent of Beneficiary, create, place or permit to be created
or placed, or through any act or failure to act, acquiesce in the placing of, or
allow to remain, any mortgage, pledge, lien (statutory, constitutional or
contractual), security interest, encumbrance or charge on, or conditional sale
or other title retention agreement, regardless of whether same are expressly
subordinate to the liens of the Security Documents, with respect to, the
Mortgaged Property, other than the Permitted Encumbrances.

9



--------------------------------------------------------------------------------



 



ARTICLE 6
AFFIRMATIVE COVENANTS OF BENEFICIARY
     By its acceptance hereof, Beneficiary recognizes that (a) Grantor is
obligated or may hereafter become obligated to any of the Credit Parties (as
defined in the SNDA [defined below]) in connection with the Senior Credit
Agreement, and (b) Grantor and any future owner of the Mortgaged Property may
incur additional indebtedness or become otherwise obligated to one or more
banks, insurance companies, investment banks or other financial institutions
regularly engaged in commercial lending and/or bonds, debentures, notes and
similar instruments evidencing obligations that may be secured by liens or
security interests on some or all of Grantor’s property, including the Mortgaged
Property (the holder of such liens or security interests being a “Secured
Lender”). To the extent that any such Secured Lender notifies Beneficiary of
Secured Lender’s desire to subordinate the lien and security interest held by
Beneficiary pursuant to this Deed of Trust, Beneficiary, by its acceptance
hereof, will agree to effect such subordination by promptly executing, in one or
more counterparts, a Subordination, Non-Disturbance and Attornment Agreement in
substantially the form of Attachment 1 hereto (the “SNDA”). The subordination of
this Deed of Trust shall (i) not be effective unless and until the SNDA has been
executed by the Secured Lender, and (ii) be subject to compliance by the Secured
Lender with its obligations under Section 3 and Section 4 of the SNDA. Any
Secured Lender who is a party to an SNDA and who is in compliance with its
obligations under Section 3 and Section 4 of such SNDA is hereinafter referred
to as a “Lienholder.”
ARTICLE 7
EVENTS OF DEFAULT
     The term “Event of Default”, as used in the Security Documents, shall mean
the occurrence or happening, at any time and from time to time, of any one or
more of the following:

7.1   Breach of Deed of Trust. (a) Grantor shall (i) fail to perform or observe,
in any material respect, any covenant, condition or agreement of this Deed of
Trust to be performed or observed by Grantor, or (ii) breach any warranty or
representation made by Grantor in this Deed of Trust, and such failure or breach
shall continue unremedied for a period of thirty (30) days after receipt of
written notice thereof to the Grantor from the Beneficiary; provided, however,
that in the event such failure or breach cannot be reasonably cured within such
thirty (30) day period and Grantor has diligently proceeded (and continues to
proceed) to cure such breach, Grantor shall have an additional sixty (60) days
to cure such failure or breach, or (b) HEP Operating shall fail to perform all
of the Obligations in full and on or before the dates same are to be performed
(after giving effect to any applicable grace and cure periods).   7.2  
Voluntary Bankruptcy. Grantor shall (a) voluntarily be adjudicated a bankrupt or
insolvent, (b) procure, permit or suffer the voluntary or involuntary
appointment of a receiver, trustee or liquidator for itself or for all or any
substantial portion of its property, (c) file any petition seeking a discharge,
rearrangement, or reorganization of its debts pursuant to the bankruptcy laws or
any other debtor relief laws of the United States or

10



--------------------------------------------------------------------------------



 



    any state or any other competent jurisdiction, or (d) make a general
assignment for the benefit of its creditors.   7.3   Involuntary Bankruptcy. If
(a) a petition is filed against Grantor seeking to rearrange, reorganize or
extinguish its debts under the provisions of any bankruptcy or other debtor
relief law of the United States or any state or other competent jurisdiction,
and such petition is not dismissed or withdrawn within sixty (60) days after its
filing, or (b) a court of competent jurisdiction enters an order, judgment or
decree appointing, without the consent of Grantor a receiver or trustee for it,
or for all or any part of its property, and such order, judgment, or decree is
not dismissed, withdrawn or reversed within sixty (60) days after the date of
entry of such order, judgment or decree.   7.4   Rejection of Throughput
Agreement. A rejection, by or on behalf of Grantor or HEP Operating, of the
Throughput Agreement in bankruptcy.

ARTICLE 8
REMEDIES

8.1   Remedies. Subject, in each case, to the rights of any Lienholder arising
under or pursuant to the Senior Liens, and the terms and provisions of the SNDA,
and provided no material default by Navajo Refining has occurred and is
continuing, if an Event of Default shall occur and be continuing, Beneficiary
may, at Beneficiary’s election and by or through Trustee or otherwise, exercise
any or all of the following rights, remedies and recourses:   (a)   Entry Upon
Mortgaged Property. Enter upon the Mortgaged Property and take exclusive
possession thereof and of all books, records and accounts relating thereto. If
Grantor remains in possession of all or any part of the Mortgaged Property after
an Event of Default and without Beneficiary’s prior written consent thereto,
Beneficiary may invoke any and all legal remedies to dispossess Grantor,
including specifically one or more actions for forcible entry and detainer,
trespass to try title and writ of restitution. Nothing contained in the
foregoing sentence shall, however, be construed to impose any greater obligation
or any prerequisites to acquiring possession of the Mortgaged Property after an
Event of Default than would have existed in the absence of such sentence.   (b)
  Operation of Mortgaged Property. Hold, lease, manage, operate or otherwise use
or permit the use of the Mortgaged Property, either itself or by other Persons,
firms or entities, in such manner, for such time and upon such other terms as
Beneficiary may deem to be prudent and reasonable under the circumstances
(making such repairs, alterations, additions and improvements thereto and taking
any and all other action with reference thereto, from time to time, as
Beneficiary shall deem necessary or desirable), and apply all amounts collected
by Trustee or Beneficiary in connection therewith in accordance with the
provisions of Section 8.7.   (c)   Trustee or Receiver. Prior to, upon or at any
time after, commencement of any legal proceedings hereunder, make application to
a court of competent jurisdiction as a matter of strict right and without notice
to Grantor or regard to the adequacy of the

11



--------------------------------------------------------------------------------



 



    Mortgaged Property for the satisfaction of the Obligations for appointment
of a receiver of the Mortgaged Property, and Grantor does hereby irrevocably
consent to such appointment. Any such receiver shall have all the usual powers
and duties of receivers in similar cases, including the full power to rent,
maintain and otherwise operate the Mortgaged Property upon such terms as may be
approved by the court.   (d)   Foreclosure and Sale. Sell or offer for sale the
Mortgaged Property, in such portions, order and parcels as Beneficiary may
determine, with or without having first taken possession of same, to the highest
bidder, for cash, at public auction. Such sale and notice thereof shall be made
(i) in accordance with the then applicable provisions of Section 51.002 of the
Texas Property Code (or any successor statute), or (ii) by accomplishing all or
any of the aforesaid in such manner as permitted or required by Chapter 51 of
the Texas Property Code or by Chapter 9 of the UCC relating to the sale of
collateral after default by a debtor (as such laws now exist or may be hereafter
amended or succeeded), or by any other present or subsequent amendments or
enactments relating to same. If the Mortgaged Property is situated in more than
one county, all required notices shall be given in each such county, and such
notices shall designate the county in which the Mortgaged Property will be sold.
The affidavit of any person having knowledge of the facts to the effect that
notice was properly given shall be prima facie evidence of such fact. At any
such sale (A) whether made under the power herein contained, the aforesaid Texas
Property Code, the UCC, any other requirement of applicable law or governmental
regulation or by virtue of any judicial proceedings or any other legal right,
remedy or recourse, it shall not be necessary for Trustee to have been
physically present, or to have constructive possession of, the Mortgaged
Property (Grantor hereby covenanting and agreeing to deliver to Trustee any
portion of the Mortgaged Property not actually or constructively possessed by
Trustee immediately upon demand by Trustee), and the title to and right of
possession of any such property shall pass to the purchaser thereof as
completely as if the same had been actually present and delivered to the
purchaser at such sale, (B) each instrument of conveyance executed by Trustee
shall contain a general warranty of title, binding upon Grantor, (C) each and
every recital contained in any instrument of conveyance made by Trustee shall be
prima facie evidence of the truth and accuracy of the matters recited therein,
including, without limitation, non-payment of the Obligations, advertisement and
conduct of such sale in the manner provided therein and otherwise by law, and
appointment of any successor Trustee hereunder, (D) any and all prerequisites to
the validity thereof shall be conclusively presumed to have been performed,
(E) the receipt of Trustee or of such other party or officer making the sale
shall be a sufficient discharge to the purchaser or purchasers for his or their
purchase money, and no such purchaser or purchasers, or his or their assigns or
personal representatives, shall thereafter be obligated to see to the
application of such purchase money or be in any way answerable for any loss,
misapplication or non-application thereof, (F) to the fullest extent permitted
by law, Grantor shall be completely and irrevocably divested of all of its
right, title, interest, claim and demand whatsoever, either at law or in equity,
in and to the Mortgaged Property sold, and such sale shall be a perpetual bar,
both at law and in equity, against Grantor and against any and all other persons
claiming or to claim the Mortgaged Property sold or any part thereof, by,
through or under Grantor, and (G) to the extent and under such circumstances as
are permitted by

12



--------------------------------------------------------------------------------



 



    law, Beneficiary and any entity related by ownership or control to
Beneficiary may be a purchaser at any such sale.   (e)   Other. Exercise any and
all other rights, remedies and recourses granted under this Deed of Trust.

8.2   Remedies Cumulative, Concurrent and Nonexclusive. Beneficiary shall have
all rights, remedies and recourses granted in the Throughput Agreement and,
subject to the rights of any Lienholder arising under or pursuant to the Senior
Liens, and the terms and provisions of the SNDA, the Deed of Trust and same
(a) shall be cumulative and concurrent; (b) may be pursued separately,
successively or concurrently against Grantor or others obligated under this Deed
of Trust, or against the Mortgaged Property, or against any one or more of them,
at the sole discretion of Beneficiary; (c) may be exercised as often as occasion
therefor shall arise, it being agreed by Grantor that the exercise or failure to
exercise any of same shall in no event be construed as a waiver or release
thereof or of any other right, remedy or recourse; and (d) are intended to be,
and shall be, nonexclusive.   8.3   Obligations. Neither Grantor, HEP Operating,
nor any other Person hereafter obligated for performance or fulfillment of all
or any of the Obligations shall be relieved of such obligation by reason of
(a) the failure of Trustee to comply with any request of Grantor or any other
Person to enforce any provisions of this Deed of Trust; (b) the release,
regardless of consideration, of the Mortgaged Property or the addition of any
other property to the Mortgaged Property; (c) any agreement or stipulation
between any subsequent owner of the Mortgaged Property and Beneficiary
extending, renewing, rearranging or in any other way modifying the terms of the
Security Documents without first having obtained the consent of, given notice to
or paid any consideration to Grantor or such other Person, and in such event
Grantor and all such other Persons shall continue to be liable to make payment
according to the terms of any such extension or modification agreement unless
expressly released and discharged in writing by Beneficiary; or (d) by any other
act or occurrence save and except the complete fulfillment of all of the
Obligations.   8.4   Release of and Resort to Collateral. Beneficiary may
release, regardless of consideration, any part of the Mortgaged Property
without, as to the remainder, in any way impairing, affecting, subordinating or
releasing the lien or security interest created in or evidenced by this Deed of
Trust or their stature as a lien and security interest in and to the Mortgaged
Property.   8.5   Waiver of Redemption, Notice and Marshalling of Assets. To the
fullest extent permitted by law, Grantor hereby irrevocably and unconditionally
waives and releases (a) all benefits that might accrue to Grantor by virtue of
any present or future law exempting the Mortgaged Property from attachment, levy
or sale on execution or providing for any appraisement, valuation, stay of
execution, exemption from civil process, redemption or extension of time for
payment; (b) all notices of any Event of Default or of Trustee’s election to
exercise or his actual exercise of any right, remedy or recourse provided for

13



--------------------------------------------------------------------------------



 



    under this Deed of Trust; and (c) any right to a marshalling of assets or a
sale in inverse order of alienation.   8.6   Discontinuance of Proceedings. In
case Beneficiary shall have proceeded to invoke any right, remedy or recourse
permitted under this Deed of Trust and shall thereafter elect to discontinue or
abandon same for any reason, Beneficiary shall have the unqualified right so to
do and, in such an event, Grantor and Beneficiary shall be restored to their
former positions with respect to the Obligations, the Security Documents, the
Mortgaged Property and otherwise, and the rights, remedies, recourses and powers
of Beneficiary shall continue as if same had never been invoked.   8.7  
Application of Proceeds. Subject, in each case, to applicable law and the rights
of any Lienholder arising under or pursuant to the Senior Liens, and the terms
and provisions of the SNDA (including, without limitation, the right to receive
payments otherwise due to HEP Operating under the terms of the Throughput
Agreement), the proceeds and other amounts generated by the holding, operating
or other use of, the Mortgaged Property shall be applied by Trustee or
Beneficiary (or the receiver, if one is appointed) to the extent that funds are
so available therefrom in the following orders of priority:

(a) first, to the payment of the costs and expenses of taking possession of the
Mortgaged Property and of holding, using, leasing, repairing and improving the
same, including without limitation (i) trustees’ and receivers’ fees, (ii) court
costs, (iii) attorneys’ and accountants’ fees, and (iv) the payment of any and
all Impositions, liens, security interests or other rights, titles or interests
equal or superior to the lien and security interest of this Deed of Trust
(except those to which the Mortgaged Property has been sold subject to and
without in any way implying Beneficiary’s prior consent to the creation
thereof);
(b) second, to the payment of all amounts which may be due to Beneficiary with
respect to the Obligations;
(c) third, to the extent permitted by law, funds are available therefor out of
the proceeds generated by the holding, operating or other use of the Mortgaged
Property and known by Beneficiary, to the payment of any indebtedness or
obligation secured by a subordinate deed of trust on or security interest in the
Mortgaged Property; and
(d) fourth, to Grantor.

8.8   INDEMNITY. IN CONNECTION WITH ANY ACTION TAKEN BY TRUSTEE AND/OR
BENEFICIARY PURSUANT TO THIS DEED OF TRUST, TRUSTEE AND/OR BENEFICIARY AND THEIR
RESPECTIVE OFFICERS, DIRECTORS, SHAREHOLDERS, PARTNERS, MEMBERS, EMPLOYEES,
AGENTS, REPRESENTATIVES, ATTORNEYS, ACCOUNTANTS AND EXPERTS (COLLECTIVELY THE
“INDEMNIFIED PARTIES”) SHALL NOT BE LIABLE FOR ANY LOSS SUSTAINED BY GRANTOR
RESULTING FROM (i) AN ASSERTION THAT TRUSTEE, BENEFICIARY OR INDEMNIFIED PARTY
HAS RECEIVED FUNDS FROM THE OPERATIONS OF THE MORTGAGED

14



--------------------------------------------------------------------------------



 



    PROPERTY CLAIMED BY THIRD PERSONS OR (ii) ANY ACT OR OMISSION OF TRUSTEE,
BENEFICIARY OR INDEMNIFIED PARTY IN ADMINISTERING, MANAGING, OPERATING OR
CONTROLLING THE MORTGAGED PROPERTY, INCLUDING IN EITHER CASE SUCH LOSS WHICH MAY
RESULT FROM THE ORDINARY NEGLIGENCE OF TRUSTEE, BENEFICIARY OR AN INDEMNIFIED
PARTY OR WHICH MAY RESULT FROM STRICT LIABILITY, WHETHER UNDER APPLICABLE LAW OR
OTHERWISE, UNLESS SUCH LOSS IS CAUSED BY THE GROSS NEGLIGENCE, WILLFUL
MISCONDUCT OR BAD FAITH OF TRUSTEE, BENEFICIARY OR ANY INDEMNIFIED PARTY NOR
SHALL TRUSTEE, BENEFICIARY AND/OR ANY INDEMNIFIED PARTY BE OBLIGATED TO PERFORM
OR DISCHARGE ANY OBLIGATION, DUTY OR LIABILITY OF GRANTOR. GRANTOR SHALL AND
DOES HEREBY AGREE TO INDEMNIFY TRUSTEE, BENEFICIARY AND EACH OF THEIR RESPECTIVE
INDEMNIFIED PARTIES FOR, AND TO HOLD THEM HARMLESS FROM, ANY AND ALL LOSSES
WHICH MAY OR MIGHT BE INCURRED BY TRUSTEE, BENEFICIARY OR INDEMNIFIED PARTY BY
REASON OF THIS DEED OF TRUST OR THE EXERCISE OF RIGHTS OR REMEDIES HEREUNDER,
INCLUDING SUCH LOSSES WHICH MAY RESULT FROM THE ORDINARY NEGLIGENCE OF TRUSTEE,
BENEFICIARY OR AN INDEMNIFIED PARTY OR WHICH MAY RESULT FROM STRICT LIABILITY,
WHETHER UNDER APPLICABLE LAW OR OTHERWISE, UNLESS SUCH LOSS IS CAUSED BY THE
GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR BAD FAITH OF TRUSTEE, BENEFICIARY OR
INDEMNIFIED PARTY. SHOULD TRUSTEE, BENEFICIARY AND/OR ANY INDEMNIFIED PARTY MAKE
ANY EXPENDITURE ON ACCOUNT OF ANY SUCH LOSSES, THE AMOUNT THEREOF, INCLUDING,
WITHOUT LIMITATION, COSTS, EXPENSES AND REASONABLE ATTORNEYS’ FEES, SHALL BE A
DEMAND OBLIGATION (WHICH OBLIGATION GRANTOR HEREBY EXPRESSLY PROMISES TO PAY)
OWING BY GRANTOR TO TRUSTEE AND/OR BENEFICIARY AND SHALL BEAR INTEREST FROM THE
DATE EXPENDED UNTIL PAID AT THE HIGHEST RATE ALLOWED BY LAW, SHALL BE A PART OF
THE OBLIGATIONS AND SHALL BE SECURED BY THIS DEED OF TRUST. THE LIABILITIES OF
GRANTOR AS SET FORTH IN THIS SECTION 8.8 SHALL SURVIVE THE TERMINATION OF THIS
DEED OF TRUST.

ARTICLE 9
SECURITY AGREEMENT

9.1   Security Interest. This Deed of Trust shall be construed as a deed of
trust on real property and it shall (subject to the Senior Liens) also
constitute and serve as a “Security Agreement” on personal property within the
meaning of, and shall constitute a security interest under, the Uniform
Commercial Code (as the same is codified and in effect in Texas) with respect to
the Personalty, Fixtures and Leases. To this end, Grantor has GRANTED,
BARGAINED, CONVEYED, ASSIGNED, TRANSFERRED, AND SET

15



--------------------------------------------------------------------------------



 



    OVER, and by these presents does GRANT, BARGAIN, CONVEY, ASSIGN, TRANSFER
AND SET OVER, unto Trustee and unto Beneficiary, a security interest in all of
Grantor’s right, title and interest in, to and under the Personalty, Fixtures
and Leases to secure the full and timely performance and discharge of the
Obligations, subject only to the Permitted Encumbrances.   9.2   Financing
Statements. Grantor hereby authorizes Beneficiary to file such “Financing
Statements,” and Grantor hereby agrees to execute and deliver such further
assurances as Beneficiary may, from time to time, consider reasonably necessary
to create, perfect and preserve Beneficiary’s security interest herein granted
and Beneficiary may cause such statements and assurances to be recorded and
filed, at such times and places as may be required or permitted by law to so
create, perfect and preserve such security interest.   9.3   Uniform Commercial
Code Remedies. Subject, in each case, to the rights of any Lienholder under or
pursuant to the Senior Liens, and the terms and provisions of the SNDA and this
Deed of Trust, Beneficiary and/or Trustee shall have all the rights, remedies
and recourses (other than auction and sale rights) with respect to the
Personalty, Fixtures and Leases afforded to it by the aforesaid Uniform
Commercial Code (as the same is codified and in effect in Texas) in addition to,
and not in limitation of, the other rights, remedies and recourses afforded by
this Deed of Trust.   9.4   No Obligation of Trustee or Beneficiary. The
assignment and security interest herein granted shall not be deemed or construed
to constitute Trustee or Beneficiary as a trustee in possession of the Mortgaged
Property, to obligate Trustee or Beneficiary to lease the Mortgaged Property or
attempt to do same, or to take any action, incur any expense or perform or
discharge any obligation, duty or liability whatsoever.   9.5   Fixture Filing.
This Deed of Trust shall constitute a “fixture filing” for all purposes of
Article 9 of the Uniform Commercial Code, as codified and in effect in Texas.
All or part of the Mortgaged Property are or are to become fixtures; information
concerning the security interest herein granted may be obtained at the addresses
set forth on the first page hereof. The address of the Secured Party
(Beneficiary) is the address set forth in Section 1.1(b) and the address of the
Debtor (Grantor) is the address set forth in the opening paragraph of this Deed
of Trust.   9.6   Satisfaction and Release. If (a) all Obligations secured
hereby shall be paid, performed and satisfied in full, (b) the Mortgaged
Property (or any portion thereof, in which case the provisions of clauses
(i) through (iv) below shall be applicable only to such portion) shall be sold,
consigned, conveyed or transferred in accordance with the provisions of the
Throughput Agreement, and/or (c) the Throughput Agreement shall be terminated,
cancelled or otherwise expire, and the Obligations of HEP Operating set forth in
Section 2(c) of the Throughput Agreement shall no longer be applicable, and/or
(d) at any time Grantor’s (or Holly Energy Partners, L.P., a Delaware limited
partnership, in the event Grantor does not have a stand-alone credit rating)
senior unsecured debt has an Investment Grade Rating (as hereinafter defined)
from both Moody’s Investors Service, Inc. (“Moody’s”) and Standard & Poor’s
Ratings Group (“S&P”) (or any successor to the rating business of either
thereof), then (i) this Deed of Trust shall be null and void, (ii)

16



--------------------------------------------------------------------------------



 



    the liens and security interests created by this Deed of Trust shall be
released as promptly as practicable, (iii) the Mortgaged Property shall revert
to Grantor (or the transferee in the case of clause (b) above) free and clear of
the liens and security interests created by this Deed of Trust, and
(iv) Beneficiary and Trustee (as applicable) shall execute and deliver, or cause
to be executed and delivered, instruments of satisfaction and release that are
reasonably requested by Grantor. Otherwise, this Deed of Trust shall remain and
continue in full force and effect. As used in this Section 9.6, the term
“Investment Grade Rating” shall mean a rating equal to or higher than Baa3 (or
the equivalent) by Moody’s, or BBB- (or the equivalent) by S&P.

ARTICLE 10
CONCERNING THE TRUSTEE

10.1   No Required Action. Trustee shall not be required to take any action
toward the execution and enforcement of the trust hereby created or to
institute, appear in or defend any action, suit or other proceeding in
connection therewith where in his opinion such action will be likely to involve
him in expense or liability, unless requested so to do by a written instrument
signed by Beneficiary and, if Trustee so requests, unless Trustee is tendered
security and indemnity satisfactory to him against any and all costs, expense
and liabilities arising therefrom. Trustee shall not be responsible for the
execution, acknowledgment or validity of the Security Documents, or for the
proper authorization thereof, or for the sufficiency of the lien and security
interest purported to be created hereby, and makes no representation in respect
thereof or in respect of the rights, remedies and recourses of Beneficiary.  
10.2   Certain Rights. With the approval of Beneficiary, Trustee shall have the
right to take any and all of the following actions: (a) to select, employ and
advise with counsel (who may be, but need not be, counsel for Beneficiary) upon
any matters arising hereunder, including the preparation, execution and
interpretation of the Security Documents, and shall be fully protected in
relying as to legal matters on the advice of counsel; (b) to execute any of the
trusts and powers hereof and to perform any duty hereunder either directly or
through his agents or attorneys; (c) to select and employ, in and about the
execution of his duties hereunder, suitable accountants, engineers and other
experts, agents and attorneys-in-fact, either corporate or individual, not
regularly in the employ of Trustee, and Trustee shall not be answerable for any
act, default or misconduct of any such accountant, engineer or other expert,
agent or attorney-in-fact, if selected with reasonable care, or for any error of
judgment or act done by Trustee in good faith, or be otherwise responsible or
accountable under any circumstances whatsoever, except for Trustee’s gross
negligence or bad faith; and (d) to take any and all other lawful action as
Beneficiary may instruct Trustee to take to protect or enforce Beneficiary’s
rights hereunder. Trustee shall not be personally liable in case of entry by
him, or anyone entering by virtue of the powers herein granted him, upon the
Mortgaged Property for debts contracted or liability or damages incurred in the
management or operation of the Mortgaged Property. Trustee shall have the right
to rely on any instrument, document or signature authorizing or supporting any
action taken or proposed to be taken by him hereunder, believed by him in good
faith to be genuine. Trustee shall be entitled to

17



--------------------------------------------------------------------------------



 



    reimbursement for expenses incurred by him in the performance of his duties
hereunder and to reasonable compensation for such of his services hereunder as
shall be rendered. Grantor will, from time to time, pay the compensation due to
Trustee hereunder and reimburse Trustee for, and save him harmless against, any
and all liability and expenses which may be incurred by him in the performance
of his duties.   10.3   Retention of Moneys. All moneys received by Trustee
shall, until used or applied as herein provided, be held in trust for the
purposes for which they were received, but need not be segregated in any manner
from any other moneys (except to the extent required by law) and Trustee shall
be under no liability for interest on any moneys received by him hereunder.  
10.4   Successor Trustees. Trustee may resign by the giving of notice of such
resignation in writing to Beneficiary. If Trustee shall die, resign or become
disqualified from acting in the execution of this trust, or shall fail or refuse
to execute the same when requested by Beneficiary so to do, or if, for any
reason, Beneficiary shall prefer to appoint a substitute trustee to act instead
of the aforenamed Trustee, Beneficiary shall have full power to appoint a
substitute trustee and, if preferred, several substitute trustees in succession
who shall succeed to all the estates, properties, rights, powers and duties of
the aforenamed Trustee. Such appointment may be executed by any authorized agent
of Beneficiary, and if such Beneficiary be a corporation and such appointment be
executed in its behalf by any officer of such corporation, such appointment
shall be conclusively presumed to be executed with authority and shall be valid
and sufficient without proof of any action by the Board of Directors or any
superior officer of the corporation. Grantor hereby ratifies and confirms any
and all acts which the aforenamed Trustee, or his successor or successors in
this trust, shall do lawfully by virtue hereof.   10.5   Perfection of
Appointment. Should any deed, conveyance or instrument of any nature be required
from Grantor by any successor Trustee to more fully and certainly vest in and
confirm to such new Trustee such estates, rights, powers and duties, then, upon
request by such Trustee, any and all such deeds, conveyances and instruments
shall be made, executed, acknowledged and delivered and shall be caused to be
recorded and/or filed by Grantor.   10.6   Succession Instruments. Any new
Trustee appointed pursuant to any of the provisions hereof shall, without any
further act, deed or conveyance, become vested with all the estates, properties,
rights, powers and trusts of its or his predecessor in the rights hereunder with
like effect as if originally named as Trustee herein; but nevertheless, upon the
written request of Beneficiary or of the successor Trustee, the Trustee ceasing
to act shall execute and deliver an instrument transferring to such successor
Trustee, upon the trusts herein expressed, all the estates, properties, rights,
powers and trusts of the Trustee so ceasing to act, and shall duly assign,
transfer and deliver any of the property and moneys held by such Trustee to the
successor Trustee so appointed in its or his place.   10.7   No Representation
by Trustee. By accepting or approving anything required to be observed,
performed or fulfilled or to be given to Trustee or Beneficiary pursuant to the
Security Documents, including but not limited to, any officer’s certificate,
balance sheet,

18



--------------------------------------------------------------------------------



 



    statement of profit and loss or other financial statement, survey, appraisal
or insurance policy, neither Trustee nor Beneficiary shall be deemed to have
warranted, consented to, or affirmed the sufficiency, legality, effectiveness or
legal effect of the same, or of any term, provision or condition thereof, and
such acceptance or approval thereof shall not be or constitute any warranty,
consent or affirmation with respect thereto by Trustee or Beneficiary.

ARTICLE 11
MISCELLANEOUS

11.1   Performance at Grantor’s Expense. The cost and expense of performing or
complying with any and all of the Obligations shall be borne solely by Grantor
and/or HEP Operating to the extent provided in the Throughput Agreement.   11.2
  Survival of Obligations. Each and all of the Obligations shall survive the
execution and delivery of the Security Documents and shall continue in full
force and effect until the Obligations have been performed and discharged in
full.   11.3   Further Assurances. Grantor, upon the request of Trustee or
Beneficiary, will execute, acknowledge, deliver and record and/or file such
further instruments and do such further acts as may be necessary, desirable or
proper to carry out more effectively the purpose of the Security Documents and
to subject to the liens and security interests thereof any property intended by
the terms thereof to be covered thereby, including specifically but without
limitation, any renewals, additions, substitutions, replacements, betterments or
appurtenances to the then Mortgaged Property.   11.4   Recording and Filing.
Grantor will cause the Security Documents and all amendments and supplements
thereto and substitutions therefor to be recorded, filed, re-recorded and
refiled in such manner and in such places as Trustee or Beneficiary shall
reasonably request, and will pay all such recording, filing, re-recording and
refiling taxes, fees and other charges.   11.5   Notices.   (a)   Any notice or
communication given under this Deed of Trust shall be in writing and shall be
(i) delivered personally, (ii) sent by documented overnight delivery service,
(iii) sent by email transmission, or (iv) sent by first class mail, postage
prepaid (certified or registered mail, return receipt requested). Such notice
shall be deemed to have been duly given (x) if received, on the date of
delivery, with a receipt for delivery, (y) if refused, on the date of refused
delivery, with a receipt for refusal, or (z) with respect to email
transmissions, on the date the recipient confirms receipt. Notices or other
communications shall be directed to the following addresses:

19



--------------------------------------------------------------------------------



 



         
 
  Grantor:   Roadrunner Pipeline, L.L.C.
 
      100 Crescent Court, Suite 1600
 
      Dallas, Texas 75201
 
      Attn: David G. Blair
 
      Email address: SVP-HEP@hollyenergy.com
 
            with a copy, which shall not constitute notice, but is required in
order to give proper notice, to:
 
       
 
      Roadrunner Pipeline, L.L.C.
 
      100 Crescent Court, Suite 1600
 
      Dallas, Texas 75201
 
      Attn: General Counsel
 
      Email address: generalcounsel@hollycorp.com
 
       
 
  Beneficiary:   Holly Corporation
 
      100 Crescent Court, Suite 1600
 
      Dallas, Texas 75201
 
      Attn: David L. Lamp
 
      Email address: president@hollycorp.com
 
            with a copy, which shall not constitute notice, but is required in
order to give proper notice, to:
 
       
 
      Holly Corporation
 
      100 Crescent Court, Suite 1600
 
      Dallas, Texas 75201
 
      Attn: General Counsel
 
      Email address: generalcounsel@hollycorp.com

(b)   Any party may at any time change its address for service by giving notice
to the other parties in accordance with this Section 11.5.   11.6   No Waiver.
Any failure by Trustee or Beneficiary to insist, or any election by Trustee or
Beneficiary not to insist, upon strict performance by Grantor of any of the
terms, provisions or conditions of the Security Documents shall not be deemed to
be a waiver of same or of any other terms, provision or condition thereof and
Trustee or Beneficiary shall have the right at any time or times thereafter to
insist upon strict performance by Grantor of any and all of such terms,
provisions and conditions.   11.7   Beneficiary’s Right to Perform the
Obligations. If Grantor shall fail, refuse or neglect to make any payment or
perform any act required by the Security Documents (after giving effect to any
applicable notice and cure period), then at any time thereafter, and without
further notice to or demand upon Grantor and without waiving or releasing any
other right, remedy or recourse Beneficiary may have because of same,
Beneficiary may (but shall not be obligated to) make such payment or perform
such act for the account of and at the expense of Grantor, and shall have the
right to enter upon or in the Real Property for such purpose and to take all
such action thereon and with respect to the

20



--------------------------------------------------------------------------------



 



    Mortgaged Property as it may deem necessary or appropriate but in any case
subject to the rights of any Lienholder arising under or pursuant to the Senior
Liens and the terms and provisions of the SNDA. If Beneficiary shall elect to
pay any Imposition or other sums due with reference to the Mortgaged Property,
Beneficiary may do so in reliance on any bill, statement or assessment procured
from the appropriate Governmental Entity or other issuer thereof without
inquiring into the accuracy or validity thereof. Similarly, in making any
payments to protect the security intended to be created by the Security
Documents, Beneficiary shall not be bound to inquire into the validity of any
apparent or threatened adverse title, lien, encumbrance, claim or charge before
making an advance for the purpose of preventing or removing the same. Grantor
shall indemnify Beneficiary for all losses, expenses, damages, claims and causes
of action, including reasonable attorneys’ fees, incurred or accruing by reason
of any acts performed by Beneficiary pursuant to the provisions of this
Section 11.7 or by reason of any other provision in the Security Documents. All
sums paid by Beneficiary pursuant to this Section 11.7 and all other sums
expended by Beneficiary to which it shall be entitled to be indemnified,
together with interest thereon at the maximum rate allowed by law from the date
of such payment or expenditure, shall be secured by the Security Documents and
shall be paid by Grantor to Beneficiary upon demand.   11.8   Covenants Running
with the Land. All Obligations contained in the Security Documents are intended
by the parties to be, and shall be construed as, covenants running with the
Mortgaged Property.   11.9   Successors and Assigns. All of the terms of the
Security Documents shall apply to, be binding upon and inure to the benefit of
the parties thereto, their successors and assigns, and all other Persons
claiming by, through or under them.   11.10   Severability. The Security
Documents are intended to be performed in accordance with, and only to the
extent permitted by, all applicable Legal Requirements. If any provision of any
of the Security Documents or the application thereof to any Person or
circumstance shall, for any reason and to any extent, be invalid or
unenforceable neither the remainder of the instrument in which such provision is
contained nor the application of such provision to other Persons or
circumstances nor the other instruments referred to hereinabove shall be
affected thereby, but rather shall be enforced to the greatest extent permitted
by law.   11.11   Entire Agreement and Modification. The Security Documents
contain the entire agreements between the parties relating to the subject matter
hereof and thereof and all prior agreements relative thereto which are not
contained herein or therein are terminated. Notwithstanding anything herein to
the contrary, Grantor and, by its acceptance hereof, Beneficiary hereby
acknowledge and agree that in the event that any of the terms or provisions of
this Deed of Trust conflict with any terms or provisions of the Throughput
Agreement, the terms or provisions of the Throughput Agreement shall govern and
control for all purposes. The Security Documents may not be amended, revised,
waived, discharged, released or terminated orally but only by a written
instrument or instruments (a) executed by the party against which enforcement of
the amendment, revision, waiver, discharge, release or termination is asserted,
and (b) consented to by the Lienholders to

21



--------------------------------------------------------------------------------



 



    the extent any such amendment, revision, waiver, discharge, release or
termination would be materially adverse to the rights of any such Lienholder.
Any alleged amendment, revision, waiver, discharge, release or termination which
is not so documented shall not be effective as to any party.   11.12  
Counterparts. This Deed of Trust may be executed in any number of counterparts,
each of which shall be an original but all of which together shall constitute
but one instrument.   11.13   Applicable Law. This Deed of Trust shall be
construed and enforced in accordance with and governed by the laws of the State
of Texas and the laws of the United States of America, except that to the extent
that the law of the state in which a portion of the Mortgaged Property is
located (or which is otherwise applicable to a portion of the Mortgaged
Property) necessarily or appropriately governs with respect to procedural and
substantive matters relating to the creation, perfection and enforcement of the
liens, security interests and other rights and remedies of Trustee on behalf of
Beneficiary or Beneficiary granted herein, the laws of such state shall apply as
to that portion of the Mortgaged Property located in (or otherwise subject to
the laws of) such state.   11.14   No Partnership. Nothing contained in the
Security Documents is intended to, or shall be construed as, creating to any
extent and in any manner whatsoever, any partnership, joint venture, or
association between Grantor, Trustee and Beneficiary, or in any way make
Beneficiary or Trustee coprincipals with Grantor with reference to the Mortgaged
Property, and any inferences to the contrary are hereby expressly negated.  
11.15   Headings. The Article, Section and Subsection entitlements hereof are
inserted for convenience of reference only and shall in no way alter, modify or
define, or be used in construing, the text of such Articles, Sections or
Subsections.   11.16   Waiver of Stay, Moratorium, and Similar Rights. Grantor
agrees, to the full extent that it may lawfully do so, that it will not at any
time insist upon or plead or in any way take advantage of any appraisement,
valuation, stay, marshalling of assets, extension, redemption or moratorium law
now or hereafter in force and effect so as to prevent or hinder the enforcement
of the provisions of this Deed of Trust or the indebtedness secured hereby, or
any agreement between Grantor and Beneficiary or any rights or remedies
Beneficiary may have thereunder, hereunder or by law.   11.17   Transfer of
Mortgaged Property. No sale, lease, exchange, assignment, conveyance or other
transfer (each, a “Transfer”) of the Mortgaged Property will extinguish the lien
or security interest created by this Deed of Trust, except to the extent
provided in Section 9.6 of this Deed of Trust or in the Throughput Agreement. As
a condition to any Transfer, Beneficiary may (a) require the express assumption
of the Obligations by the transferee (with or without the release of Grantor
from liability in respect thereof), and (b) require the execution of an
assumption agreement, modification agreements, supplemental security documents
and financing statements satisfactory in form and substance to Beneficiary.

22



--------------------------------------------------------------------------------



 



11.18   Estoppel Certificates. Grantor and Beneficiary agree to execute and
deliver from time to time, upon the request of the other party, a certificate
regarding the status of the Throughput Agreement, consisting of statements, if
true (or if not, specifying why not), (a) that the Throughput Agreement is in
full force and effect, (b) the date through which payments have been paid,
(c) the date of the commencement of the term of the Throughput Agreement, (d)
the nature of any amendments or modifications of the Throughput Agreement,
(e) to such party’s actual knowledge without investigation, no default, or state
of facts which with the passage of time or notice (or both) would constitute a
default, exists under the Throughput Agreement, (f) to such party’s actual
knowledge without investigation, no setoffs, recoupments, estoppels, claims or
counterclaims exist against the other party under the Throughput Agreement, and
(g) such other factual matters as may be reasonably requested.   11.19   Final
Agreement. Grantor acknowledges receipt of a copy of this instrument at the time
of execution hereof. Grantor acknowledges that, except as incorporated in
writing in this Deed of Trust, there are not, and were not, and no persons are
or were authorized to make any representations, understandings, stipulations,
agreements or promises, oral or written, with respect to the matters addressed
in this Deed of Trust. THE WRITTEN AGREEMENTS HEREIN REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.   11.20   Throughput Agreements. Notwithstanding the fact that neither
Grantor nor Beneficiary is a party to the Throughput Agreement in effect as of
the date of this Deed of Trust, for purposes of this Deed of Trust, (a) Grantor
agrees to be bound by the terms of the Throughput Agreement to which HEP
Operating is bound, and (b) by accepting this Deed of Trust, Beneficiary agrees
to be bound by the terms of the Throughput Agreement to which Navajo Refining is
bound. Grantor acknowledges, and by accepting this Deed of Trust Beneficiary
acknowledges, that (i) Grantor is a wholly-owned subsidiary of HEP Operating,
(ii) Navajo Refining is a wholly-owned subsidiary of Beneficiary, and (iii) the
Throughput Agreement governs the operation of the Pipelines that constitute a
portion of the collateral under this Deed of Trust, and, as a result, both
Grantor and Beneficiary will receive substantial benefit in connection with the
Throughput Agreement.

[SIGNATURE PAGE TO FOLLOW]

23



--------------------------------------------------------------------------------



 



     WITNESS THE EXECUTION HEREOF as of the date first above written.

              ROADRUNNER PIPELINE, L.L.C.
 
       
 
  By:   HOLLY ENERGY PARTNERS — OPERATING, L.P., its sole member
 
       
 
  By:   HEP LOGISTICS GP, L.L.C., its general partner
 
       
 
  By:   HOLLY ENERGY PARTNERS, L.P., its sole member
 
       
 
  By:   HEP LOGISTICS HOLDINGS, L.P., its general partner
 
       
 
  By:   HOLLY LOGISTIC SERVICES, L.L.C., its general partner

                  By:           David G. Blair,        Senior Vice President   
 

         
EMPLOYER IDENTIFICATION NUMBER OF GRANTOR:
    26-2758381  
ORGANIZATIONAL NUMBER OF GRANTOR:
    4558001  

Signature Pages — Subordinated Mortgage
(Roadrunner — Texas)

 



--------------------------------------------------------------------------------



 



         
THE STATE OF TEXAS
    §  
 
    §  
COUNTY OF DALLAS
    §  

     This instrument was acknowledged before me on
                                        , 2009, by David G. Blair, Senior Vice
President of Holly Logistic Services, L.L.C., a Delaware limited liability
company, general partner of HEP Logistics Holdings, L.P., a Delaware limited
partnership, general partner of Holly Energy Partners, L.P., a Delaware limited
partnership, sole member of HEP Logistics GP, L.L.C., a Delaware limited
liability company, general partner of Holly Energy Partners — Operating, L.P., a
Delaware limited partnership, sole member of Roadrunner Pipeline, L.L.C., a
Delaware limited liability company, on behalf of said limited liability
companies and limited partnerships.

           
 
 
 
Notary Public, State of Texas    

My Commission Expires:
 
Acknowledgment Pages — Subordinated Mortgage
(Roadrunner — Texas)

 



--------------------------------------------------------------------------------



 



EXHIBIT A
PIPELINE FEE LAND
None.

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
PIPELINE LEASES
None

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
PIPELINE EASEMENTS AND GRANTS
ROADRUNNER — TEXAS

                                      Document   Recording         Original
Grantor   Original Grantee   Document Type   Date   Date   County   Book/Page
Centurion Pipeline, L.P.
  Roadrunner Pipeline, L.L.C.   Surface Lease
Agreement

Letter Agreement   5/1/2009


8/11/2009   N/R


N/R   Hockley, TX

Hockley, TX   N/R


N/R  
Lazy S-1, Ltd., et al.
  Roadrunner Pipeline, L.L.C.   Right of Way & Easement   4/16/2009   7/2/2009  
Hockley, TX   856/512  
Chevron U.S.A. Inc.
  Roadrunner Pipeline, L.L.C.   Right of Way and Easement

Amendment to Right of Way and Easement   3/17/2009


3/17/2009   7/2/2009


9/10/2009   Hockley, TX

Hockley, TX   856/526


860/823  
Bobie D. Miller, Jonnell Miller and Carl Bloodworth
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   4/27/2009   7/2/2009   Hockley, TX   856/535  



CH Foundation, et al.
 


Roadrunner Pipeline, L.L.C.   Amendment of Right of Way & Easement

Order for Possession   7/29/2009


5/28/2009   9/10/2009


N/R
Note: Filed with
District Court
Clerk, Hockley
County, TX
5/28/2009   Hockley, TX

Cochran and Hockley, TX   860/819


N/R  
Moore-Shaheen Land,
LLP
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   4/17/2009   7/2/2009   Cochran, TX   291/68  
Moore-Shaheen Land,
LLP
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   4/17/2009   7/29/2009   Yoakum, TX   2009-1371  
Randall J. Beasley and Randall Jerrod Beasley
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   11/24/2008   12/10/2008   Yoakum, TX   2008-2620  
James P. Pharr and Susan Pharr
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   [undated] 19, 2008   1/16/2009   Yoakum, TX   2009-83  
Oscar Henard and Helen Henard
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   4/8/2009   7/29/2009   Yoakum, TX   2009-1376  
Henard Trust I and Helen Henard
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   4/8/2009   7/29/2009   Yoakum, TX   2009-1378

C-1



--------------------------------------------------------------------------------



 



                                      Document   Recording         Original
Grantor   Original Grantee   Document Type   Date   Date   County   Book/Page
The Lynn Robinson
Ingram Family
By-Pass Trust
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   2/19/2009   4/22/2009   Yoakum, TX   2009-718  
Edwards Farm
Partnership
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   3/4/2009   4/22/2009   Yoakum, TX   2009-720  
New Tex Partnership, Ltd.
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   3/31/2009   4/22/2009   Yoakum, TX   2009-728  
Bart T. Owens and Owens Farm Management Trust
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   7/10/2009   8/12/2009   Hockley, TX   859/291  
Martha Lynn Loudder and Richard Stanley Kile, Jr.
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   3/2/2009   4/22/2009   Yoakum, TX   2009-723  
The Vivian Marie
Lowrey Family Trust
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   12/19/2008   4/22/2009   Yoakum, TX   2009-716  
Cornelious
Corporation
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   2/25/2009   4/22/2009   Yoakum, TX   2009-730  
John R. Robinson
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   11/18/2008   12/10/2008   Yoakum, TX   2008-2621  
Robert Irving Loe and Dillie Winnell Loe Revocable Living Trust dated April 13,
1994
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   11/19/2008   1/16/2009   Yoakum, TX   2009-84  
Florida Mae Triebes
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   11/21/2008   12/10/2008   Yoakum, TX   2008-2622  
Neal W. Bearden
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   2/25/2009   4/22/2009   Yoakum, TX   2009-719  
James P. Pharr and Susan Pharr
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   7/8/2009   7/29/2009   Yoakum, TX   2009-1372  
Leobardo Ortiz and Rosa Quezada
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   12/11/2008   1/16/2009   Yoakum, TX   2009-85  
Matthew D. Barron and Sue M. Barron
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   4/22/2009   7/29/2009   Yoakum, TX   2009-1370  
Charline L. Crump
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   4/4/2009   7/29/2009   Yoakum, TX   2009-1373  
Stacy Franklin and Amanda Franklin
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   [undated]   4/22/2009   Yoakum, TX   2009-717  
Elizabeth H. Montalvo
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   4/6/2009   4/22/2009   Yoakum, TX   2009-732  
Luz E. Fierro and Aldo Fierro
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   3/12/2009   4/22/2009   Yoakum, TX   2009-731  
Sandra S. Ellison
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   4/16/2009   4/22/2009   Yoakum, TX   2009-733

C-2



--------------------------------------------------------------------------------



 



                                      Document   Recording         Original
Grantor   Original Grantee   Document Type   Date   Date   County   Book/Page
Margaret Josephine Powell Testamentary Trust, et al.
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   3/31/2009   4/22/2009   Yoakum, TX   2009-727  
Kenneth Warren
Powell
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   3/31/2009   4/22/2009   Yoakum, TX   2009-724  
Margaret Josephine Powell Testamentary Trust, et al.
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   3/31/2009   4/22/2009   Yoakum, TX   2009-726  
Margaret Josephine
Powell Testamentary
Trust
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   3/31/2009   4/22/2009   Yoakum, TX   2009-725  
Ben W. Teichroeb and Helen Teichroeb
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   2/6/2009   2/11/2009   Yoakum, TX   2009-227  
E.E. Palmer and E.M. Palmer
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   4/3/2009   4/3/2009   Hockley, TX   849/592  
E.E. Palmer and E.M. Palmer
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   4/3/2009   4/22/2009   Yoakum, TX   2009-722  
Margaret J. Warren
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   2/9/2009   2/11/2009   Yoakum, TX   2009-229  
The Head Family
Farm Irrevocable
Trust
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   1/12/2009   3/4/2009   Yoakum, TX   2009-420  
Darryl McNabb and Pat McNabb
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   1/14/2009   1/16/2009   Yoakum, TX   2009-86  
Joe L. Pierce and Joyce L. Pierce
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   1/19/2009   2/10/2009   Yoakum, TX   2009-210  
McGravey Family
Trust
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   2/9/2009   2/11/2009   Yoakum, TX   2009-228  
David H. Hicks and Celesta W. Hicks
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   4/23/2009   7/29/2009   Yoakum, TX   2009-1374  
Danny Bell
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   2/10/2009   2/10/2009   Yoakum, TX   2009-212  
Kathleen Jean Cowart
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   2/5/2009   7/29/2009   Yoakum, TX   2009-1377  
Wayne Box
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   2/19/2009   4/22/2009   Yoakum, TX   2009-729  
Ricky Lynn Hartman
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   4/8/2009   4/22/2009   Yoakum, TX   2009-721  
Jerry Hartman
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   4/3/2009   7/29/2009   Yoakum, TX   2009-1375

C-3



--------------------------------------------------------------------------------



 



EXHIBIT D
PIPELINE IMPROVEMENTS
That portion of the following systems situated in the State of Texas:
Roadrunner Pipeline

  •   A sixteen-inch diameter, 62.63 mile pipeline originating at Centurion
Pipeline Slaughter Station in Hockley County, Texas, and terminating at the
Holly Corporation refining facilities in Lea County New Mexico.

D-1



--------------------------------------------------------------------------------



 



EXHIBIT E
PIPELINE CONTRACTS
None.

E-1



--------------------------------------------------------------------------------



 



EXHIBIT F
PERMITS AND LICENSES
ROADRUNNER — TEXAS

                      Agency   Location   Permit Type   Permit Date   Permit #  
Term
Texas Department of Transportation
  State Highway 41   Permit to Construct Access Driveway Facilities on Highway  
6/18/2009   None   None  
Texas Department of Transportation
  State Highway 41   Utility Installation Request   3/17/2009   RW06E090070  
None  
Texas Department of Transportation
  FM 303   Utility Installation Request   2/20/2009   RW06G090043   None  
Texas Department of Transportation
  FM 1780   Utility Installation Request   2/20/2009   RW10G09044   None  
Texas Department of Transportation
  State Highway 214   Utility Installation Request   2/20/2009   RW12G090040  
None  
Texas Department of Transportation
  State Highway 380   Utility Installation Request   2/20/2009   RW12G090041  
None  
Texas Department of Transportation
  State Highway 82   Utility Installation Request   2/20/2009   RW12G090039  
None  
Texas Department of Transportation
  State Highway 769   Utility Installation Request   2/20/2009   RW12G090042  
None  
Board of Commissioners, Hockley County, Texas
  ?   Order (In the Matter of the Application of Roadrunner Holly Pipeline
Company, LLC for Authority to Use a Part of the Public Roads of Hockley County,
Texas)   2/13/2009   ?   ?  
Board of Commissioners, Hockley County, Texas
  ?   Order (In the Matter of the Application of Roadrunner Holly Pipeline
Company, LLC for Authority to Use a Part of the Public Roads of Hockley County,
Texas)   2/13/2009   ?   ?  
Board of Commissioners, Hockley County, Texas
  ?   Order (In the Matter of the Application of Roadrunner Holly Pipeline
Company, LLC for Authority to Use a Part of the Public Roads of Hockley County,
Texas)   2/13/2009   ?   ?  
Board of Commissioners, Hockley County, Texas
  ?   Order (In the Matter of the Application of Roadrunner Holly Pipeline
Company, LLC for Authority to Use a Part of the Public Roads of Hockley County,
Texas)   2/13/2009   ?   ?  
Board of Commissioners, Hockley County, Texas
  ?   Order (In the Matter of the Application of Roadrunner Holly Pipeline
Company, LLC for Authority to Use a Part of the Public Roads of Hockley County,
Texas)   2/13/2009   ?   ?  
Commissioner’s Court, Yoakum County, Texas
  County Road 260   Petition for Authority to Use a Part of the Public Roads of
Yoakum County, Texas   3/23/2009   RC 3-23-09   None  
Commissioner’s Court, Yoakum County, Texas
  County Road 150   Petition for Authority to Use a Part of the Public Roads of
Yoakum County, Texas   2/23/2009   RC 2-23-09   None

F-1



--------------------------------------------------------------------------------



 



                      Agency   Location   Permit Type   Permit Date   Permit #  
Term
Commissioner’s Court, Yoakum County, Texas
  County Road 160   Petition for Authority to Use a Part of the Public Roads of
Yoakum County, Texas   2/23/2009   RC 2-23-09b   None  
Commissioner’s Court, Yoakum County, Texas
  County Road 180   Petition for Authority to Use a Part of the Public Roads of
Yoakum County, Texas   2/23/2009   RC 2-23-09a   None  
Commissioner’s Court, Yoakum County, Texas
  County Road 200   Petition for Authority to Use a Part of the Public Roads of
Yoakum County, Texas   2/23/2009   RC 2-23-09b   None  
Commissioner’s Court, Yoakum County, Texas
  County Road 220   Petition for Authority to Use a Part of the Public Roads of
Yoakum County, Texas   2/23/2009   RC 2-23-09b   None  
Commissioner’s Court, Yoakum County, Texas
  County Road 235   Petition for Authority to Use a Part of the Public Roads of
Yoakum County, Texas   2/23/2009   RC 2-23-09a   None  
Commissioner’s Court, Yoakum County, Texas
  County Road 225   Petition for Authority to Use a Part of the Public Roads of
Yoakum County, Texas   2/23/2009   RC 2-23-09b   None  
Commissioner’s Court, Yoakum County, Texas
  County Road 215   Petition for Authority to Use a Part of the Public Roads of
Yoakum County, Texas   2/23/2009   RC 2-23-09b   None  
Commissioner’s Court, Yoakum County, Texas
  County Road 175   Petition for Authority to Use a Part of the Public Roads of
Yoakum County, Texas   2/23/2009   RC 2-23-09b   None  
Commissioner’s Court, Yoakum County, Texas
  County Road 169   Petition for Authority to Use a Part of the Public Roads of
Yoakum County, Texas   2/23/2009   RC 2-23-09b   None  
Commissioner’s Court, Yoakum County, Texas
  County Road 165   Petition for Authority to Use a Part of the Public Roads of
Yoakum County, Texas   2/23/2009   RC 2-23-09b   None  
Commissioner’s Court, Yoakum County, Texas
  County Road 260   Petition for Authority to Use a Part of the Public Roads of
Yoakum County, Texas   2/23/2009   RC 2-23-09b   None  
Commissioner’s Court, Yoakum County, Texas
  County Road 145   Petition for Authority to Use a Part of the Public Roads of
Yoakum County, Texas   2/23/2009   RC 2-23-09b   None  
Commissioner’s Court, Yoakum County, Texas
  County Road 270   Petition for Authority to Use a Part of the Public Roads of
Yoakum County, Texas   2/23/2009   RC 2-23-09b   None  
Commissioner’s Court, Yoakum County, Texas
  County Road 125   Petition for Authority to Use a Part of the Public Roads of
Yoakum County, Texas   2/23/2009   RC 2-23-09b   None  
Commissioner’s Court, Yoakum County, Texas
  County Road 280   Petition for Authority to Use a Part of the Public Roads of
Yoakum County, Texas   2/23/2009   RC 2-23-09b   None  
Commissioner’s Court, Yoakum County, Texas
  County Road 105   Petition for Authority to Use a Part of the Public Roads of
Yoakum County, Texas   2/23/2009   RC 2-23-09a   None

F-2



--------------------------------------------------------------------------------



 



EXHIBIT G
PIPELINES
That portion of the following systems situated in the State of Texas:
Roadrunner Pipeline

  •   A sixteen-inch diameter, 62.63 mile pipeline originating at Centurion
Pipeline Slaughter Station in Hockley County, Texas, and terminating at the
Holly Corporation refining facilities in Lea County New Mexico.

G-1



--------------------------------------------------------------------------------



 



ATTACHMENT 1
FORM OF SUBORDINATION, NON-DISTURBANCE
AND ATTORNMENT AGREEMENT
After recording, return to:
Vinson & Elkins L.L.P.
2001 Ross Avenue, Suite 3700
Dallas, Texas 75201
Attention: Russell W. Oshman
SUBORDINATION, NON-DISTURBANCE
AND ATTORNMENT AGREEMENT
     This Subordination, Non-Disturbance and Attornment Agreement (this
“Agreement”) is executed effective as of December ___, 2009, among Union Bank,
N.A., in its capacity as administrative agent (or any assignee of or successor
to such administrative agent) under the Credit Agreement (as defined below) and
on behalf of the Credit Parties (as defined below) (“Administrative Agent”), and
Holly Corporation, a Delaware corporation (“Holly”).
RECITALS:
     A. Holly Energy Partners — Operating, L.P., a Delaware limited partnership
(“Operating”), the financial institutions party thereto from time to time
(individually, a “Financial Institution” and collectively, the “Financial
Institutions”), the Financial Institutions issuing letters of credit thereunder
from time to time, if any (individually, an “Issuing Bank” and collectively, the
“Issuing Banks”), the Financial Institutions or any affiliate thereof that have
entered into hedging arrangements with Operating or any subsidiary thereof from
time to time (individually, a “Swap Counterparty” and collectively, the “Swap
Counterparties” and, together with Administrative Agent, the Financial
Institutions and the Issuing Banks, being collectively referred to herein as the
“Credit Parties”) are parties to that certain Amended and Restated Credit
Agreement dated as of August 27, 2007 (as heretofore and hereafter renewed,
extended, amended, supplemented, replaced, modified and/or restated from time to
time, the “Credit Agreement”).
     B. The Financial Institutions are the present owners and holders of certain
promissory notes dated February 25, 2008, executed by Operating and payable to
the order of each such Financial Institution (as heretofore and hereafter
renewed, extended, amended, supplemented, replaced, modified, and/or restated
from time to time and together with any additional notes issued under or
pursuant to the Credit Agreement, the “Notes”). Administrative Agent, for the
ratable benefit of the Credit Parties, is the beneficiary of that certain
Mortgage, Deed of Trust, Security Agreement, Assignment of Rents and Leases,
Fixture Filing and Financing Statement dated effective as of December ___, 2009
(as heretofore and hereafter renewed, extended, amended, supplemented, replaced,
modified, and/or restated from time to time, collectively, the “Senior
Mortgages”), and the secured party under certain other security

Attachment 1-1



--------------------------------------------------------------------------------



 



agreements and documents entered into in connection with the Credit Agreement
(as heretofore and hereafter renewed, extended, amended, supplemented, replaced,
modified, and/or restated from time to time, the “Security Instruments” and,
together with the Credit Agreement, the Notes, the Senior Mortgages and any
other documents, instruments and agreements executed and/or delivered in
connection with the Credit Agreement, collectively, the “Senior Loan
Documents”).
     C. Pursuant to the Senior Loan Documents and to secure the Notes and the
other Secured Obligations (as defined in the Senior Mortgages), Roadrunner
Pipeline, L.L.C., a Delaware limited liability company (“Grantor”) granted a
security interest and mortgage lien to or for the benefit of Administrative
Agent, covering the right, title and interest of Grantor in certain property
described in Exhibits A through G attached hereto (the “Property”).
     D. Holly is the current owner of certain rights and interests under and
pursuant to the provisions of that certain Pipeline Throughput Agreement dated
as of ___, 2009, by and between Navajo Refining Company, L.L.C., a Delaware
limited liability company (“Navajo Refining”) and Operating (together with any
amendments, restatements or modifications from time to time made thereto, the
“Throughput Agreement”).
     E. Holly is the current beneficiary of certain liens and security interests
in a portion of the Property (the “Subordinated Liens”) under and pursuant to
the provisions of that certain Mortgage and Deed of Trust (with Security
Agreement and Financing Statement) (the “Holly Mortgage”) dated effective as of
December ___, 2009 executed by Grantor to Russell W. Oshman, Trustee, for the
benefit of Holly, securing the Obligations (as defined in the Holly Mortgage and
referred to herein as the “HEP Obligations”), such Holly Mortgage being recorded
(or to be recorded) in Cochran, Hockley and Yoakum Counties, Texas.
     F. Holly has agreed to subordinate its Subordinated Lien under the Holly
Mortgage (but not, pursuant to this Agreement, any of its rights and interests
under the Throughput Agreement) to (i) the Senior Mortgages and the other Senior
Loan Documents, and (ii) any other mortgage, deed of trust or security
instrument granted by a Purchaser (as defined in Section 3 below) or any
subsequent purchaser of any portion of the Mortgaged Property (as heretofore and
hereafter renewed, extended, amended, supplemented, replaced, modified, and/or
restated from time to time, a “Future Senior Mortgage”) that secures debt and
obligations of, and other extensions of credit to, such Purchaser or purchaser
(together with the Secured Obligations (as defined in the Senior Mortgages),
referred to herein as the “Senior Secured Obligations”) and Administrative Agent
has agreed that it and any such Purchaser at foreclosure of a Senior Mortgage
shall recognize and not disturb or extinguish the Holly Mortgage, all on the
terms and conditions hereinafter set forth.
AGREEMENTS:
     NOW, THEREFORE, in consideration of Ten Dollars ($10) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Administrative Agent and Holly hereby covenant and agree as
follows:

Attachment 1-2



--------------------------------------------------------------------------------



 



     1. Subordination of Holly Mortgage.
          (a) Subject to the provisions of Section 3 and Section 4 hereof, the
Subordinated Liens of Holly under the Holly Mortgage and all of the terms,
covenants and provisions of the Holly Mortgage, and all rights, remedies and
options of Holly thereunder, are and shall at all times continue to be subject,
subordinate and inferior in all respects to the Senior Loan Documents and any
Future Senior Mortgage and to the liens and security interests thereof and to
all amendments, modifications, and replacements thereof, with the same force and
effect as if the Senior Loan Documents, or if applicable, the Future Senior
Mortgage, had been executed, delivered and recorded prior to the execution,
delivery and recordation of the Holly Mortgage. This Agreement is not intended,
and shall not be construed, to (i) subordinate the rights and interests of Holly
under the Throughput Agreement (including Holly’s right to quiet enjoyment under
the Throughput Agreement or any claims, remedies or damages that may be due or
available to, or become due or available to, Holly under the Throughput
Agreement), or (ii) subordinate the Holly Mortgage to any mortgage, deed of
trust, assignment, security agreement, financing statement or other security
document, other than, with respect to clause (ii), the Senior Loan Documents and
the Future Senior Mortgage. Nothing in this Agreement shall impair, as between
Grantor or Operating, on the one hand, and Holly, on the other hand, the
obligations of Grantor and Operating, which are absolute and unconditional, to
perform the HEP Obligations in accordance with their terms.
          (b) Notwithstanding anything herein or in the Holly Mortgage to the
contrary, Holly hereby acknowledges and agrees, and Grantor by its consent to
this Agreement acknowledges and agrees, that (i) in the event that any of the
terms or provisions of this Agreement conflict with any terms or provisions of
the Holly Mortgage, the terms or provisions of this Agreement shall govern and
control for all purposes; and (ii) without the written prior consent of the
Administrative Agent or the beneficiary of any Future Senior Mortgage (together
with the Credit Parties, the “Senior Beneficiaries”), neither Holly nor Grantor
(nor any future owner of the Mortgaged Property) will amend, revise, supplement,
replace, restate, or otherwise modify the Holly Mortgage if such amendment,
revision, supplement, replacement, restatement or other modification would be
materially adverse to the rights of any Senior Beneficiary.
     2. Relative Rights and Priorities. Subject to the provisions of Section 1,
Section 3 and Section 4 hereof:
          (a) Until the Senior Secured Obligations have been indefeasibly paid
in full, all commitments to extend credit under the Credit Agreement (or if
applicable, any agreement governing obligations secured by a Future Senior
Mortgage) have terminated, and all letters of credit issued thereunder have been
terminated and returned (the “Senior Obligations Payment Date”), Holly will not
(i) commence any foreclosure (whether a judicial foreclosure or non-judicial
foreclosure) of the Holly Mortgage, (ii) accept a deed or assignment in lieu of
foreclosure, (iii) otherwise exercise any of its rights or remedies under the
Holly Mortgage, or (iv) take any Enforcement Action.

Attachment 1-3



--------------------------------------------------------------------------------



 



          (b) Holly agrees that, until the Senior Obligations Payment Date has
occurred:
               (i) it will not take or cause to be taken any action, the purpose
or effect of which is to make any Subordinated Lien pari passu with or senior
to, or to give Holly any preference or priority relative to, the liens and
security interests with respect to the Senior Secured Obligations;
               (ii) it will not oppose, object to, interfere with, hinder or
delay, in any manner, whether by judicial proceedings (including without
limitation the filing of an Insolvency Proceeding (as herein defined)) or
otherwise, any foreclosure, sale, lease, exchange, transfer or other disposition
of the Mortgaged Property (as defined in the Holly Mortgage and with the same
meaning herein as therein defined) by any of the Senior Beneficiaries or any
other Enforcement Action taken by or on behalf of any of the Senior
Beneficiaries;
               (iii) it has no right to (A) direct any of the Senior
Beneficiaries to exercise any right, remedy or power with respect to the
Mortgaged Property or pursuant to the Senior Loan Documents or any Future Senior
Mortgage or (B) consent or object to the exercise by any of the Senior
Beneficiaries of any right, remedy or power with respect to the Mortgaged
Property or pursuant to the Senior Loan Documents or any Future Senior Mortgage
or to the timing or manner in which any such right is exercised or not exercised
(or, to the extent they may have any such right described in this clause (iii),
whether as a junior lien creditor or otherwise, they hereby irrevocably waive
such right);
               (iv) it will not institute any suit or other proceeding or assert
in any suit, Insolvency Proceeding or other proceeding any claim against any of
the Senior Beneficiaries seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to, and none of the Senior
Beneficiaries shall be liable for any action taken or omitted to be taken by any
of the Senior Beneficiaries with respect to the Mortgaged Property or pursuant
to the Senior Loan Documents or any Future Senior Mortgage; and
               (v) the Senior Beneficiaries shall have the prior right to
collect and receive any and all proceeds which may be paid or distributed in
respect of the Mortgaged Property in any Insolvency Proceeding or otherwise
arising from any sale or other disposition of the Mortgaged Property.
          (c) Until the Senior Obligations Payment Date has occurred, Holly
agrees that it shall not, in, or in connection with, any Insolvency Proceeding,
file any pleadings or motions, take any position at any hearing or proceeding of
any nature, or otherwise take any action whatsoever, in each case, that is
inconsistent with the terms or spirit of, or intent of the parties with respect
to, this Agreement, including, without limitation, with respect to the
determination of any liens or claims held by any of the Senior Beneficiaries
(including the validity and enforceability thereof) or the value of any claims
of such parties under the United States Bankruptcy Code or otherwise; provided
that Holly may file a proof of claim in an Insolvency Proceeding, subject to the
limitations contained in this Agreement and only if consistent with the terms
and the limitations imposed hereby; provided further, that if no proof of claim
is filed in any Insolvency Proceeding with respect to the HEP Obligations by the
10th day prior to the bar date for such proof of claim, the Senior Beneficiaries
may (but shall have no duty or obligation

Attachment 1-4



--------------------------------------------------------------------------------



 



          to), after notice to Holly, file such proof of claim, provided that
the foregoing shall not confer to any Senior Beneficiary the right to vote on
behalf of Holly in any insolvency proceeding.
          (d) Until the Senior Obligations Payment Date has occurred, whether or
not an Insolvency Proceeding has been commenced by or against the owner of the
Mortgaged Property, any of the Senior Beneficiaries shall have the exclusive
right to take and continue any Enforcement Action with respect to the Mortgaged
Property, without any consultation with or consent of Holly. Upon the occurrence
and during the continuance of a default or an event of default under the Senior
Loan Documents or any Future Senior Mortgage, any of the Senior Beneficiaries
may take and continue any Enforcement Action with respect to the Senior Secured
Obligations and the Mortgaged Property in such order and manner as they may
determine in their sole discretion.
          (e) To the extent required, Holly hereby consents to the liens and
security interests created by the Senior Mortgages and any Future Senior
Mortgage, and Holly shall not object to or contest, or support any other person
or entity in contesting or objecting to, in any proceeding (including without
limitation, any Insolvency Proceeding), the validity, extent, perfection,
priority or enforceability of any lien or security interest in the Mortgaged
Property granted in favor of any of the Senior Beneficiaries. Notwithstanding
any failure by any of the Senior Beneficiaries or Holly or their respective
representatives to perfect their liens in the Mortgaged Property or any
avoidance, invalidation or subordination by any third party or court of
competent jurisdiction of the liens in the Mortgaged Property granted in favor
of any of the Senior Beneficiaries or Holly, the priority and rights as between
any of the Senior Beneficiaries and Holly and its representatives with respect
to the Mortgaged Property shall be as set forth herein.
     As used in this Section 2, the following terms shall have the following
meanings:
     “Enforcement Action” means any demand for payment or acceleration thereof,
the bringing of any lawsuit or other proceeding, the exercise of any rights and
remedies, directly or indirectly, with respect to any Mortgaged Property, any
enforcement or foreclosure of any lien or security interest, any sale in lieu of
foreclosure, the taking of possession, exercise of any offset, repossession,
garnishment, sequestration or execution, any collection of any Mortgaged
Property, any notice to account debtors on any Mortgaged Property or the
commencement or prosecution of enforcement of any of the rights and remedies
under the Senior Loan Documents or applicable law, including without limitation
the exercise of any rights of set-off or recoupment, and the exercise of any
rights or remedies of a secured creditor under the uniform commercial code of
any applicable jurisdiction, under the United States Bankruptcy Code, as amended
from time to time or otherwise; provided, that, neither the exercise or
enforcement by Holly of its rights under the Throughput Agreement, nor the
filing of a proof of claim in an Insolvency Proceeding, shall constitute an
Enforcement Action.
     “Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution or assignment for the benefit
of creditors, in each of the foregoing events whether under the United States
Bankruptcy Code, as amended from time to time or any similar federal, state or
foreign bankruptcy, insolvency, reorganization, receivership or similar law.

Attachment 1-5



--------------------------------------------------------------------------------



 



     3. Recognition and Non-Disturbance of Holly Mortgage. If Administrative
Agent, any other Credit Party or any other person (Administrative Agent, any
other Credit Party or such other person being herein called a “Purchaser”) shall
become the owner of any part of the Property by reason of the foreclosure
(whether a judicial foreclosure or non-judicial foreclosure) of a Senior
Mortgage or the acceptance of a deed or assignment in lieu of foreclosure or
otherwise (any of such being herein called a “Foreclosure Event”), then for so
long as the Throughput Agreement is in effect, the Purchaser shall (i) recognize
the Holly Mortgage, and the Holly Mortgage shall not be terminated or affected
thereby, but shall continue in full force and effect upon all of the terms,
covenants and conditions set forth in the Holly Mortgage, and (ii) be bound by
and subject to all of the terms, provisions, covenants and conditions of the
Holly Mortgage; provided, that, the Holly Mortgage shall be subordinated to any
Future Senior Mortgage, regardless of whether such Future Senior Mortgage is a
direct replacement of an existing Senior Mortgage or Security Instrument, and
any such Future Senior Mortgage shall be considered a “Senior Mortgage” for
purposes of this Agreement and the Holly Mortgage. Administrative Agent shall
not claim, or seek adjudication, that the Holly Mortgage has been terminated or
otherwise adversely affected by any Foreclosure Event.
     4. Throughput Agreement. Administrative Agent recognizes and confirms that
the Throughput Agreement, and the rights and interests of Holly thereunder,
shall in no way be restricted, limited or otherwise affected by this Agreement,
the Holly Mortgage, the Senior Mortgages, any Future Senior Mortgage, the
Security Instruments or any liens or security interests thereof; provided,
however, that, Holly agrees that nothing in the Throughput Agreement shall (a)
prevent any Purchaser or subsequent purchaser from owning or operating the
Mortgaged Property, so long as such Purchaser or subsequent purchaser shall have
assumed, and be in compliance with, Operating’s obligations under the Throughput
Agreement and shall have executed an “SNDA” as defined in, and in accordance
with, Article 6 of the Holly Mortgage, or (b) be deemed to invalidate or require
the release of any Senior Beneficiary’s liens in the Mortgaged Property in
connection with the exercise by Holly of a purchase option under the Throughput
Agreement or otherwise. Holly shall not amend, modify or supplement the
Throughput Agreement without the prior written consent of the Majority Banks (as
defined in the Credit Agreement); provided, that, such amendments, modifications
or supplements may be made without the consent of the Majority Banks if such
amendments, modifications or supplements (i) individually or in the aggregate,
are not materially adverse to the rights of the Administrative Agent or the
Financial Institutions, and (ii) individually or in the aggregate, do not
materially decrease the economic benefit that Operating would have otherwise
received pursuant to such agreement. Administrative Agent, both for itself and
for any Purchaser, further agrees that upon any Foreclosure Event, the
Throughput Agreement shall not be terminated or affected thereby, nor shall
Holly’s right to ship or store petroleum products through the pipelines or in
the terminals, respectively, constituting a portion of the Property in
accordance with the provisions of the Throughput Agreement (or any other rights
of Holly under the Throughput Agreement) be affected or disturbed because of the
Foreclosure Event, but rather the Throughput Agreement shall continue in full
force and effect as direct obligations between the Purchaser and Holly, upon all
of the terms, covenants and conditions set forth in the Throughput Agreement.
Neither Administrative Agent nor any Purchaser shall claim, or seek
adjudication, that the Throughput Agreement has been terminated or otherwise
adversely affected by any Foreclosure Event. Notwithstanding the foregoing, in
the event that the Throughput Agreement is rejected in bankruptcy or is
otherwise terminated, the Purchaser shall, promptly upon request by Holly,

Attachment 1-6



--------------------------------------------------------------------------------



 



enter into a Throughput Agreement with Holly on substantially the same terms
(and with tariffs and minimum volumes commensurate with those then applicable
under the Throughput Agreement) and conditions as the rejected or terminated
Throughput Agreement, but having a term commencing on the date on which
Purchaser acquired title to any portion of the Property. The immediately
preceding sentence shall be deemed to be a covenant running with the land and
shall be binding on any person or entity that acquires title to all or party of
the Property by, through or under a Senior Mortgage.
     5. Attornment With Respect to the Throughput Agreement. Upon the occurrence
of any Foreclosure Event, Holly shall attorn to the Purchaser, the Purchaser
shall accept such attornment, and the Purchaser and Holly shall be bound to each
other under all of the terms, provisions, covenants and conditions of the
Throughput Agreement; provided, that, except for Holly’s express rights and
remedies under the Throughput Agreement, in no event shall the Purchaser be
liable for any act, omission, default, misrepresentation, or breach of warranty
of Grantor or Operating (or any owner of the Mortgaged Property prior to such
Purchaser) or obligations accruing prior to Purchaser’s actual ownership of the
Property. The provisions of this Agreement regarding attornment by Holly shall
be self-operative and effective without the necessity of execution of any new
document on the part of any party hereto or the respective heirs, legal
representatives, successors or assigns of any such party. Holly agrees, however,
to execute and deliver upon the request of Purchaser, any instrument or
certificate which in the reasonable judgment of Purchaser may be necessary or
appropriate to evidence such attornment.
     6. Estoppel Certificate. Holly agrees to execute and deliver from time to
time, upon the request of any of the Senior Beneficiaries, a certificate
regarding the status of the Throughput Agreement, consisting of statements, if
true (or if not, specifying why not), (a) that the Throughput Agreement is in
full force and effect, (b) the date through which payments have been paid,
(c) the date of the commencement of the term of the Throughput Agreement,
(d) the nature of any amendments or modifications of the Throughput Agreement,
(e) to Holly’s actual knowledge without investigation, no default, or state of
facts which with the passage of time or notice (or both) would constitute a
default, exists under the Throughput Agreement, (f) to Holly’s actual knowledge
without investigation, no setoffs, recoupments, estoppels, claims or
counterclaims exist against Grantor or Operating under the Throughput Agreement,
and (g) such other factual matters as may be reasonably requested.
     7. [Intentionally Omitted].
     8. Reliance on Notices. Grantor agrees that Holly may rely upon any and all
notices from Administrative Agent or any Purchaser, even if such conflict with
notices from Grantor.
     9. Notices. All notices, consents and other communications pursuant to the
provisions of this Agreement shall be in writing and shall be sent by
(a) registered or certified mail, postage prepaid, return receipt requested,
(b) nationally recognized overnight delivery service, or (c) telecopier or
email, addressed as follows:

Attachment 1-7



--------------------------------------------------------------------------------



 



         
 
  If to Administrative Agent:   Union Bank, N.A.
 
      Energy Capital Services
 
      500 N. Akard St., 42nd Floor
 
      Dallas, Texas 75201
 
      Attention:       Hannah Payne
 
      Telecopy:       (214) 922-4209
 
       
 
  If to Holly:   Holly Corporation
 
      100 Crescent Court, Suite 1600
 
      Dallas, Texas 75201-6927
 
      Attention:      David L. Lamp
 
      Email address:      president@hollycorp.com
 
            with a copy, which shall not constitute notice, but is required in
order to give proper notice, to:
 
       
 
      Holly Corporation
 
      100 Crescent Court, Suite 1600
 
      Dallas, Texas 75201-6927
 
      Attention:      General Counsel
 
      Email address: generalcounsel@hollycorp.com

Notice sent by registered or certified mail, postage prepaid, return receipt
requested, shall be deemed given and received on the third Business Day
(hereinafter defined) after being deposited in the United States mail, notice
sent by nationally recognized overnight delivery service shall be deemed given
in conformity with this paragraph and received on the first Business Day after
being deposited with such delivery service, and notice given by telecopier or
email shall be deemed given and received upon actual receipt if received during
the recipient’s normal business hours or at the beginning of the recipient’s
next Business Day after receipt if not received during the recipient’s normal
business hours. Each party may designate a change of address by notice to the
other party. “Business Day” means a day upon which commercial banks are not
authorized or required by law to close in Dallas, Texas.
     10. Binding Effect. This Agreement shall be binding upon Administrative
Agent, Holly and any Purchaser and inure to the benefit of the Senior
Beneficiaries and Holly and their respective successors and assigns. Grantor has
assigned to Administrative Agent its rights hereunder, and Operating has
assigned to Administrative Agent its rights under the Throughput Agreement by
way of a collateral assignment. The parties agree that any person that shall
become the owner of any of the rights of Grantor hereunder, or any of the rights
of Operating under the Throughput Agreement by reason of foreclosure (whether a
judicial foreclosure or non-judicial foreclosure and including, without
limitation, Administrative Agent) or the acceptance of a deed or assignment in
lieu of foreclosure or otherwise shall (a) have the same rights as Grantor
hereunder, and Operating under the Throughput Agreement, including, without
limitation, under this Section 10, and (b) be bound by and subject to all of the
terms, provisions, covenants and conditions of this Agreement.

Attachment 1-8



--------------------------------------------------------------------------------



 



     11. General Definitions. The term “Administrative Agent” as used herein
shall include the successors and assigns of Administrative Agent. The term “HEP”
as used herein shall include the successors and assigns of HEP under the
Throughput Agreement, but shall not mean or include Administrative Agent. The
term “Property” as used herein shall mean the Property, the improvements now or
hereafter located thereon and the estates therein encumbered by the Senior
Mortgages. The term “Holly” as used herein shall include the successors and
assigns of Holly hereunder and under the Throughput Agreement including, without
limitation, any Holly Successor.
     12. Modifications. This Agreement may not be modified in any manner or
terminated except by an instrument in writing executed by the parties hereto.
     13. Governing Law. This Agreement shall be governed by and construed under
the laws of the State in which the Property is located.
     14. Duplicate Originals; Counterparts. This Agreement may be executed in
any number of duplicate originals and each duplicate original shall be deemed to
be an original. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of such
together shall constitute a single Agreement.
     15. Further Assurances. Without unreasonable delay and to the extent
requested by HEP, subject to Section 4 hereof and Article 6 of the Holly
Mortgage, Holly will enter into new Subordination, Non-Disturbance and
Attornment Agreements, if necessary or advisable, to facilitate the extension,
amendment, supplement, restatement, replacement or refinancing of the
indebtedness under the Credit Agreement.
     16. Throughput Agreements. Notwithstanding the fact that neither Grantor
nor Holly is a party to the Throughput Agreement in effect as of the date of
this Agreement, for the purpose of this Agreement, (a) Grantor agrees to be
bound by the terms of the Throughput Agreement to which Operating is bound, and
(b) Holly agrees to be bound by the terms of the Throughput Agreement to which
Navajo Refining is bound. Grantor and Holly acknowledge that (i) Grantor is a
wholly-owned subsidiary of Operating, (ii) Navajo Refining is a wholly-owned
subsidiary of Holly, and (iii) the Throughput Agreement governs the operation of
the pipelines that constitute a portion of the collateral under the Holly
Mortgage, and, as a result, both Grantor and Holly will receive substantial
benefit in connection with the Throughput Agreement.
[REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

Attachment 1-9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the date first above written.

              ADMINISTRATIVE AGENT:   UNION BANK, N.A., as Administrative Agent
   
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
    HOLLY:   HOLLY CORPORATION    
 
           
 
  By:        
 
     
 
Bruce R. Shaw    
 
      Senior Vice President    
 
      and Chief Financial Officer    

Attachment 1-10



--------------------------------------------------------------------------------



 



GRANTOR’S CONSENT
     The undersigned hereby consents to the foregoing Subordination,
Non-Disturbance and Attornment Agreement and, without limitation, agrees to the
provisions of Section 1 thereof.

          HEP PIPELINE:   ROADRUNNER PIPELINE, L.L.C.
 
       
 
  By:   HOLLY ENERGY PARTNERS — OPERATING, L.P., its sole member
 
       
 
  By:   HEP LOGISTICS GP, L.L.C., its general partner
 
       
 
  By:   HOLLY ENERGY PARTNERS, L.P., its sole member
 
       
 
  By:   HEP LOGISTICS HOLDINGS, L.P., its general partner
 
       
 
  By:   HOLLY LOGISTIC SERVICES, L.L.C., its general partner

                  By:           David G. Blair,
Senior Vice President     

Attachment 1-11



--------------------------------------------------------------------------------



 



         
THE STATE OF TEXAS
    §  
 
    §  
COUNTY OF DALLAS
    §  

     THIS INSTRUMENT was acknowledged before me on
                                        , 2009, by
                                        ,                    of Union Bank,
N.A., a national banking association, as Administrative Agent, on behalf of such
banking association.

       
 
My Commission Expires
   

         
 
 
 
Notary Public in and for the State of Texas    
 
       
 
 
 
Printed Name of Notary    

Attachment 1-12



--------------------------------------------------------------------------------



 



         
THE STATE OF TEXAS
    §  
 
    §  
COUNTY OF DALLAS
    §  

     THIS INSTRUMENT was acknowledged before me on
                                        , 2009, by Bruce R. Shaw, Senior Vice
President and Chief Financial Officer of Holly Corporation, a Delaware
corporation, on behalf of such corporation.
 

 
My Commission Expires

         
 
 
 
Notary Public in and for the State of Texas    
 
       
 
 
 
Printed Name of Notary    

Attachment 1-13



--------------------------------------------------------------------------------



 



         
THE STATE OF TEXAS
    §  
 
    §  
COUNTY OF DALLAS
    §  

     This instrument was acknowledged before me on
                                        , 2009, by David G. Blair, Senior Vice
President of Holly Logistic Services, L.L.C., a Delaware limited liability
company, general partner of HEP Logistics Holdings, L.P., a Delaware limited
partnership, general partner of Holly Energy Partners, L.P., a Delaware limited
partnership, sole member of HEP Logistics GP, L.L.C., a Delaware limited
liability company, general partner of Holly Energy Partners — Operating, L.P., a
Delaware limited partnership, sole member of Roadrunner Pipeline, L.L.C., a
Delaware limited liability company, on behalf of said limited liability
companies and limited partnerships.

       
 
My Commission Expires
   

         
 
 
 
Notary Public in and for the State of Texas    
 
       
 
 
 
Printed Name of Notary    

Attachment 1-14



--------------------------------------------------------------------------------



 



EXHIBIT A
PIPELINE FEE LAND
None.

Attachment 1-15



--------------------------------------------------------------------------------



 



EXHIBIT B
PIPELINE LEASES
None

Attachment 1-16



--------------------------------------------------------------------------------



 



EXHIBIT C
PIPELINE EASEMENTS AND GRANTS
ROADRUNNER — TEXAS

                                      Document   Recording         Original
Grantor   Original Grantee   Document Type   Date   Date   County   Book/Page
Centurion Pipeline, L.P.
  Roadrunner Pipeline, L.L.C.   Surface Lease
Agreement

Letter Agreement   5/1/2009


8/11/2009   N/R


N/R   Hockley, TX

Hockley, TX   N/R


N/R  
Lazy S-1, Ltd., et al.
  Roadrunner Pipeline, L.L.C.   Right of Way & Easement   4/16/2009   7/2/2009  
Hockley, TX   856/512  
Chevron U.S.A. Inc.
  Roadrunner Pipeline, L.L.C.   Right of Way and Easement

Amendment to Right of Way and Easement   3/17/2009


3/17/2009   7/2/2009


9/10/2009   Hockley, TX

Hockley, TX   856/526


860/823  
Bobie D. Miller, Jonnell Miller and Carl Bloodworth
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   4/27/2009   7/2/2009   Hockley, TX   856/535  



CH Foundation, et al.
 


Roadrunner Pipeline, L.L.C.   Amendment of Right of Way & Easement

Order for Possession   7/29/2009


5/28/2009   9/10/2009


N/R
Note: Filed with
District Court
Clerk, Hockley
County, TX
5/28/2009   Hockley, TX

Cochran and Hockley, TX   860/819


N/R  
Moore-Shaheen Land,
LLP
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   4/17/2009   7/2/2009   Cochran, TX   291/68  
Moore-Shaheen Land,
LLP
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   4/17/2009   7/29/2009   Yoakum, TX   2009-1371  
Randall J. Beasley and Randall Jerrod Beasley
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   11/24/2008   12/10/2008   Yoakum, TX   2008-2620  
James P. Pharr and Susan Pharr
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   [undated] 19, 2008   1/16/2009   Yoakum, TX   2009-83  
Oscar Henard and Helen Henard
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   4/8/2009   7/29/2009   Yoakum, TX   2009-1376  
Henard Trust I and Helen Henard
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   4/8/2009   7/29/2009   Yoakum, TX   2009-1378  
The Lynn Robinson
Ingram Family
By-Pass Trust
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   2/19/2009   4/22/2009   Yoakum, TX   2009-718

Attachment 1-17



--------------------------------------------------------------------------------



 



                                      Document   Recording         Original
Grantor   Original Grantee   Document Type   Date   Date   County   Book/Page
Edwards Farm
Partnership
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   3/4/2009   4/22/2009   Yoakum, TX   2009-720    
New Tex Partnership, Ltd.
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   3/31/2009   4/22/2009   Yoakum, TX   2009-728  
Bart T. Owens and Owens Farm Management Trust
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   7/10/2009   8/12/2009   Hockley, TX   859/291  
Martha Lynn Loudder and Richard Stanley Kile, Jr.
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   3/2/2009   4/22/2009   Yoakum, TX   2009-723  
The Vivian Marie
Lowrey Family Trust
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   12/19/2008   4/22/2009   Yoakum, TX   2009-716  
Cornelious
Corporation
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   2/25/2009   4/22/2009   Yoakum, TX   2009-730  
John R. Robinson
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   11/18/2008   12/10/2008   Yoakum, TX   2008-2621  
Robert Irving Loe and Dillie Winnell Loe Revocable Living Trust dated April 13,
1994
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   11/19/2008   1/16/2009   Yoakum, TX   2009-84  
Florida Mae Triebes
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   11/21/2008   12/10/2008   Yoakum, TX   2008-2622  
Neal W. Bearden
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   2/25/2009   4/22/2009   Yoakum, TX   2009-719  
James P. Pharr and Susan Pharr
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   7/8/2009   7/29/2009   Yoakum, TX   2009-1372  
Leobardo Ortiz and Rosa Quezada
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   12/11/2008   1/16/2009   Yoakum, TX   2009-85  
Matthew D. Barron and Sue M. Barron
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   4/22/2009   7/29/2009   Yoakum, TX   2009-1370  
Charline L. Crump
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   4/4/2009   7/29/2009   Yoakum, TX   2009-1373  
Stacy Franklin and Amanda Franklin
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   [undated]   4/22/2009   Yoakum, TX   2009-717  
Elizabeth H. Montalvo
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   4/6/2009   4/22/2009   Yoakum, TX   2009-732  
Luz E. Fierro and Aldo Fierro
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   3/12/2009   4/22/2009   Yoakum, TX   2009-731  
Sandra S. Ellison
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   4/16/2009   4/22/2009   Yoakum, TX   2009-733  
Margaret Josephine Powell Testamentary Trust, et al.
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   3/31/2009   4/22/2009   Yoakum, TX   2009-727  
Kenneth Warren
Powell
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   3/31/2009   4/22/2009   Yoakum, TX   2009-724

Attachment 1-18



--------------------------------------------------------------------------------



 



                                      Document   Recording         Original
Grantor   Original Grantee   Document Type   Date   Date   County   Book/Page
Margaret Josephine Powell Testamentary Trust, et al.
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   3/31/2009   4/22/2009   Yoakum, TX   2009-726  
Margaret Josephine
Powell Testamentary
Trust
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   3/31/2009   4/22/2009   Yoakum, TX   2009-725  
Ben W. Teichroeb and Helen Teichroeb
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   2/6/2009   2/11/2009   Yoakum, TX   2009-227  
E.E. Palmer and E.M. Palmer
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   4/3/2009   4/3/2009   Hockley, TX   849/592  
E.E. Palmer and E.M. Palmer
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   4/3/2009   4/22/2009   Yoakum, TX   2009-722  
Margaret J. Warren
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   2/9/2009   2/11/2009   Yoakum, TX   2009-229  
The Head Family
Farm Irrevocable
Trust
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   1/12/2009   3/4/2009   Yoakum, TX   2009-420  
Darryl McNabb and Pat McNabb
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   1/14/2009   1/16/2009   Yoakum, TX   2009-86  
Joe L. Pierce and Joyce L. Pierce
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   1/19/2009   2/10/2009   Yoakum, TX   2009-210  
McGravey Family
Trust
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   2/9/2009   2/11/2009   Yoakum, TX   2009-228  
David H. Hicks and Celesta W. Hicks
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   4/23/2009   7/29/2009   Yoakum, TX   2009-1374  
Danny Bell
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   2/10/2009   2/10/2009   Yoakum, TX   2009-212  
Kathleen Jean Cowart
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   2/5/2009   7/29/2009   Yoakum, TX   2009-1377  
Wayne Box
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   2/19/2009   4/22/2009   Yoakum, TX   2009-729  
Ricky Lynn Hartman
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   4/8/2009   4/22/2009   Yoakum, TX   2009-721  
Jerry Hartman
  Roadrunner Pipeline L.L.C.   Right-of-Way &
Easement   4/3/2009   7/29/2009   Yoakum, TX   2009-1375

Attachment 1-19



--------------------------------------------------------------------------------



 



EXHIBIT D
PIPELINE IMPROVEMENTS
That portion of the following systems situated in the State of Texas:
Roadrunner Pipeline

  •   A sixteen-inch diameter, 62.63 mile pipeline originating at Centurion
Pipeline Slaughter Station in Hockley County, Texas, and terminating at the
Holly Corporation refining facilities in Lea County New Mexico.

Attachment 1-20



--------------------------------------------------------------------------------



 



EXHIBIT E
PIPELINE CONTRACTS
None.

Attachment 1-21



--------------------------------------------------------------------------------



 



EXHIBIT F
PERMITS AND LICENSES
ROADRUNNER — TEXAS

                      Agency   Location   Permit Type   Permit Date   Permit #  
Term
Texas Department of Transportation
  State Highway 41   Permit to Construct Access Driveway Facilities on Highway  
6/18/2009   None   None  
Texas Department of Transportation
  State Highway 41   Utility Installation Request   3/17/2009   RW06E090070  
None  
Texas Department of Transportation
  FM 303   Utility Installation Request   2/20/2009   RW06G090043   None  
Texas Department of Transportation
  FM 1780   Utility Installation Request   2/20/2009   RW10G09044   None  
Texas Department of Transportation
  State Highway 214   Utility Installation Request   2/20/2009   RW12G090040  
None  
Texas Department of Transportation
  State Highway 380   Utility Installation Request   2/20/2009   RW12G090041  
None  
Texas Department of Transportation
  State Highway 82   Utility Installation Request   2/20/2009   RW12G090039  
None  
Texas Department of Transportation
  State Highway 769   Utility Installation Request   2/20/2009   RW12G090042  
None  
Board of Commissioners, Hockley County, Texas
  ?   Order (In the Matter of the Application of Roadrunner Holly Pipeline
Company, LLC for Authority to Use a Part of the Public Roads of Hockley County,
Texas)   2/13/2009   ?   ?  
Board of Commissioners, Hockley County, Texas
  ?   Order (In the Matter of the Application of Roadrunner Holly Pipeline
Company, LLC for Authority to Use a Part of the Public Roads of Hockley County,
Texas)   2/13/2009   ?   ?  
Board of Commissioners, Hockley County, Texas
  ?   Order (In the Matter of the Application of Roadrunner Holly Pipeline
Company, LLC for Authority to Use a Part of the Public Roads of Hockley County,
Texas)   2/13/2009   ?   ?  
Board of Commissioners, Hockley County, Texas
  ?   Order (In the Matter of the Application of Roadrunner Holly Pipeline
Company, LLC for Authority to Use a Part of the Public Roads of Hockley County,
Texas)   2/13/2009   ?   ?  
Board of Commissioners, Hockley County, Texas
  ?   Order (In the Matter of the Application of Roadrunner Holly Pipeline
Company, LLC for Authority to Use a Part of the Public Roads of Hockley County,
Texas)   2/13/2009   ?   ?  
Commissioner’s Court, Yoakum County, Texas
  County Road 260   Petition for Authority to Use a Part of the Public Roads of
Yoakum County, Texas   3/23/2009   RC 3-23-09   None  
Commissioner’s Court, Yoakum County, Texas
  County Road 150   Petition for Authority to Use a Part of the Public Roads of
Yoakum County, Texas   2/23/2009   RC 2-23-09   None

Attachment 1-22



--------------------------------------------------------------------------------



 



                      Agency   Location   Permit Type   Permit Date   Permit #  
Term
Commissioner’s Court, Yoakum County, Texas
  County Road 160   Petition for Authority to Use a Part of the Public Roads of
Yoakum County, Texas   2/23/2009   RC 2-23-09b   None  
Commissioner’s Court, Yoakum County, Texas
  County Road 180   Petition for Authority to Use a Part of the Public Roads of
Yoakum County, Texas   2/23/2009   RC 2-23-09a   None  
Commissioner’s Court, Yoakum County, Texas
  County Road 200   Petition for Authority to Use a Part of the Public Roads of
Yoakum County, Texas   2/23/2009   RC 2-23-09b   None  
Commissioner’s Court, Yoakum County, Texas
  County Road 220   Petition for Authority to Use a Part of the Public Roads of
Yoakum County, Texas   2/23/2009   RC 2-23-09b   None  
Commissioner’s Court, Yoakum County, Texas
  County Road 235   Petition for Authority to Use a Part of the Public Roads of
Yoakum County, Texas   2/23/2009   RC 2-23-09a   None  
Commissioner’s Court, Yoakum County, Texas
  County Road 225   Petition for Authority to Use a Part of the Public Roads of
Yoakum County, Texas   2/23/2009   RC 2-23-09b   None  
Commissioner’s Court, Yoakum County, Texas
  County Road 215   Petition for Authority to Use a Part of the Public Roads of
Yoakum County, Texas   2/23/2009   RC 2-23-09b   None  
Commissioner’s Court, Yoakum County, Texas
  County Road 175   Petition for Authority to Use a Part of the Public Roads of
Yoakum County, Texas   2/23/2009   RC 2-23-09b   None  
Commissioner’s Court, Yoakum County, Texas
  County Road 169   Petition for Authority to Use a Part of the Public Roads of
Yoakum County, Texas   2/23/2009   RC 2-23-09b   None  
Commissioner’s Court, Yoakum County, Texas
  County Road 165   Petition for Authority to Use a Part of the Public Roads of
Yoakum County, Texas   2/23/2009   RC 2-23-09b   None  
Commissioner’s Court, Yoakum County, Texas
  County Road 260   Petition for Authority to Use a Part of the Public Roads of
Yoakum County, Texas   2/23/2009   RC 2-23-09b   None  
Commissioner’s Court, Yoakum County, Texas
  County Road 145   Petition for Authority to Use a Part of the Public Roads of
Yoakum County, Texas   2/23/2009   RC 2-23-09b   None  
Commissioner’s Court, Yoakum County, Texas
  County Road 270   Petition for Authority to Use a Part of the Public Roads of
Yoakum County, Texas   2/23/2009   RC 2-23-09b   None  
Commissioner’s Court, Yoakum County, Texas
  County Road 125   Petition for Authority to Use a Part of the Public Roads of
Yoakum County, Texas   2/23/2009   RC 2-23-09b   None  
Commissioner’s Court, Yoakum County, Texas
  County Road 280   Petition for Authority to Use a Part of the Public Roads of
Yoakum County, Texas   2/23/2009   RC 2-23-09b   None  
Commissioner’s Court, Yoakum County, Texas
  County Road 105   Petition for Authority to Use a Part of the Public Roads of
Yoakum County, Texas   2/23/2009   RC 2-23-09a   None

Attachment 1-23



--------------------------------------------------------------------------------



 



EXHIBIT G
PIPELINES
That portion of the following systems situated in the State of Texas:
Roadrunner Pipeline

  •   A sixteen-inch diameter, 62.63 mile pipeline originating at Centurion
Pipeline Slaughter Station in Hockley County, Texas, and terminating at the
Holly Corporation refining facilities in Lea County New Mexico.

Attachment 1-24